

 
EXHIBIT 10.1


--------------------------------------------------------------------------------










NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY


AND


PIVOTAL UTILITY HOLDINGS, INC.
____________________________________


LOAN AGREEMENT
____________________________________


Dated as of March 1, 2013












The interest of the New Jersey Economic Development Authority (the “Authority”)
in this Loan Agreement has been assigned (except for “Reserved Rights” defined
in this Loan Agreement) pursuant to the Indenture of Trust dated as of the date
hereof from the Authority to The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Trustee”), and is subject to the security interest of the Trustee
thereunder.








 
 
 

--------------------------------------------------------------------------------

 


LOAN AGREEMENT


TABLE OF CONTENTS


(This Table of Contents is not a part of the Loan Agreement and is only for
convenience of reference.)




ARTICLE I
 
DEFINITIONS
3
Section 1.01
 
Definitions.
3
Section 1.02
 
Uses of Phrases.
7
ARTICLE II
 
REPRESENTATIONS, COVENANTS AND WARRANTIES
8
Section 2.01
 
Representations, Covenants and Warranties of the Authority.
8
Section 2.02
 
Representations, Covenants and Warranties of the Company.
9
Section 2.03
 
Tax-Exempt Status of the Bonds.
11
Section 2.04
 
Notice of Determination of Taxability.
11
ARTICLE III
 
FINANCING OF THE PROJECT; REBUILDING AND REPLACEMENT OF THE PRIOR PROJECT;
ISSUANCE OF THE BONDS
12
Section 3.01
 
Agreement to Refund the Refunded Bonds.
12
Section 3.02
 
Agreement to Issue the Bonds; Application of Bond Proceeds.
12
Section 3.03
 
Disbursements from the Project Fund.
12
Section 3.04
 
Furnishing Documents to the Trustee.
13
Section 3.05
 
Company Required to Pay in Event Project Fund Insufficient.
13
Section 3.06
 
Special Arbitrage Certifications.
14
ARTICLE IV
 
LOAN PROVISIONS; SUBSTITUTE CREDIT FACILITY
15
Section 4.01
 
Loan of Proceeds.
15
Section 4.02
 
Amounts Payable.
15
Section 4.03
 
Obligations of Company Unconditional.
16
Section 4.04
 
Assignment to Trustee.
16
Section 4.05
 
Additional Amounts Payable by the Company.
17
Section 4.06
 
Limitation of Liability.
17
Section 4.07
 
Nature of Obligations Hereunder.
18
Section 4.08
 
Substitute Credit Facility.
18
ARTICLE V
 
PREPAYMENT AND REDEMPTION
19
Section 5.01
 
Prepayment and Redemption.
19
ARTICLE VI
 
SPECIAL COVENANTS
20
Section 6.01
 
Condition of the Prior Project.
20
Section 6.02
 
Access to the Prior Project.
20
Section 6.03
 
Further Assurances and Corrective Instruments.
21
Section 6.04
 
Authority and Company Representatives.
21
Section 6.05
 
Financing Statements.
21


i
 

--------------------------------------------------------------------------------

 
 
Section 6.06
 
Covenant to Provide Ongoing Disclosure.
21
Section 6.07
 
Notice of Control.
21
Section 6.08
 
Acknowledgement and Covenant Regarding Commercial Paper or Long Term Period.
22
Section 6.09
 
Home Office Payment Agreement.
22
Section 6.10
 
Tax Covenants.
22
Section 6.11
 
Public Purpose Covenants.
26
Section 6.12
 
Agreement Not to Change the Prior Project.
27
Section 6.13
 
Certificates of No Default and Other Information.
27
Section 6.14
 
Costs and Expenses.
27
Section 6.15
 
Maintain Existence; Covenant Against Sale and Removal.
28
Section 6.16
 
Governmental Approvals.
28
Section 6.17
 
Prohibited Facilities.
28
Section 6.18
 
Compliance with Authority Requests.
28
Section 6.19
 
Project Occupant Applications.
29
Section 6.20
 
Project Sign.
29
Section 6.21
 
Advances by Authority.
29
Section 6.22
 
Affirmative Action and Prevailing Wage Regulations.
30
Section 6.23
 
Relocation of the Prior Project.
31
Section 6.24
 
Compliance with Laws.
31
ARTICLE VII
 
ASSIGNMENT, SELLING, LEASING; INDEMNIFICATION; INSURANCE
32
Section 7.01
 
Assignment, Selling and Leasing.
32
Section 7.02
 
Release and Indemnification Covenants.
32
Section 7.03
 
Indemnification of Trustee.
34
Section 7.04
 
Property Insurance Required.
34
Section 7.05
 
Liability Coverages Required.
34
Section 7.06
 
General Insurance Provisions.
34
Section 7.07
 
Damage, Destruction or Condemnation.
36
Section 7.08
 
Issuer to Grant Security Interest to Trustee.
37
ARTICLE VIII
 
DEFAULTS AND REMEDIES
38
Section 8.01
 
Defaults Defined.
38
Section 8.02
 
Remedies on Default.
39
Section 8.03
 
Additional Authority Remedies on Default.
40
Section 8.04
 
No Remedy Exclusive.
41
Section 8.05
 
Agreement to Pay Attorneys’ Fees and Expenses.
41
Section 8.06
 
No Additional Waiver Implied by One Waiver.
41
Section 8.07
 
Default by Authority - Limited Liability.
41
ARTICLE IX
 
MISCELLANEOUS
43
Section 9.01
 
Term of Agreement.
43
Section 9.02
 
Notices.
43
Section 9.03
 
Binding Effect.
44
Section 9.04
 
Severability.
44
Section 9.05
 
Amounts Remaining in Funds.
44



 
 
 
ii

--------------------------------------------------------------------------------

 
 


 
Section 9.06
 
Amendments, Changes aniid Modifications.
45
Section 9.07
 
Execution in Counterparts.
45
Section 9.08
 
Applicable Law.
45
Section 9.09
 
Captions.
45
Section 9.10
 
Survival of Authority Reserved Rights.
45
Section 9.11
 
Company Representative.
45
Section 9.12
 
Intention of Parties.
46
Section 9.13
 
Company to Perform Certain Covenants Under Indenture.
46
Section 9.14
 
Amendments to Law.
46
Section 9.15
 
Right to Cure Defaults Under Indenture.
46
Section 9.16
 
Application of New Jersey Contractual Liability Act.
46
EXHIBIT C
 
ADDENDUM TO CONSTRUCTION CONTRACT
1
EXHIBIT D
 
CONTRACTOR’S CERTIFICATE AND AGREEMENT
1
EXHIBIT E
 
CONTRACTOR’S COMPLETION CERTIFICATE
1



 


EXHIBIT A – [Reserved]
EXHIBIT B – Form of Requisition
EXHIBIT C – Addendum to Construction Contract
EXHIBIT D – Contractor’s Certificate and Agreement
EXHIBIT E – Contractor’s Completion Certificate

 
iii
 

LOAN AGREEMENT




THIS LOAN AGREEMENT (this “Agreement”), dated as of March 1, 2013, between the
NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY (the “Authority”), a public body
corporate and politic constituting an instrumentality of the State of New Jersey
(the “State”), and Pivotal Utility Holdings, Inc., a corporation organized and
existing under the laws of the State of New Jersey (the “Company”);


W I T N E S S E T H:


WHEREAS, the New Jersey Economic Development Authority Act, constituting Chapter
80 of the Pamphlet Laws of 1974 of the State, approved on August 7, 1974, as
amended and supplemented (the “Act”), declares it to be in the public interest
and to be the policy of the State to foster and promote the economy of the
State, increase opportunities for gainful employment and improve living
conditions, assist in the economic development or redevelopment of political
subdivisions within the State, and otherwise contribute to the prosperity,
health and general welfare of the State and its inhabitants by inducing
manufacturing, industrial, commercial, recreational, retail, service and other
employment promoting enterprises by making available financial assistance to
locate, remain or expand within the State; and
 
WHEREAS, the Authority, to accomplish the purposes of the Act, is empowered to
extend credit to such employment promoting enterprises by making loans upon such
terms and conditions and in such manner as it may deem proper for such
consideration and upon such terms and conditions as the Authority may determine
to be reasonable; and
 
WHEREAS, the Authority previously issued its Gas Facilities Revenue Bonds, 1998
Series A (NUI Corporation Project), in the original aggregate principal amount
of $40,000,000 (the “Refunded Bonds”) and loaned the proceeds thereof to NUI
Corporation, the predecessor to the Company, such proceeds having been used by
the Company to finance the costs of acquisition, construction and equipping of
certain gas facilities, and functionally related and subordinate equipment,
consisting of supply mains, distribution mains, service lines, meters and
miscellaneous equipment, all located in Union and Middlesex, New Jersey (the
“Prior Project”); and
 
WHEREAS, in furtherance of the purposes of the Act and as an inducement to the
Company to undertake a project (the “Project”) consisting of the current
refunding of the Refunded Bonds, the Authority has duly accepted the application
of the Company, dated November 19, 2012 (the “Application”), for assistance in
the financing of the Project by resolution duly adopted by the Authority on
December 11, 2012; and


WHEREAS, in order to finance a portion of the Costs (as hereinafter defined) of
the Project, the Authority has duly authorized the issuance of its Gas
Facilities Refunding Revenue Bonds (Pivotal Utility Holdings, Inc. Project),
Series 2013 (the “Bonds”) ,pursuant to (i) the Act, (ii) a resolution of the
Authority duly adopted on December 11, 2012 (the “Bond Resolution”), and (iii)
the Indenture, dated as of March 1, 2013 (the “Indenture”), by and
 
 
 
between the Authority and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Trustee”); and
 
WHEREAS, the proceeds of the Bonds will be applied towards the Costs of the
Project, including payment of the Costs of Issuance (as hereinafter defined) of
the Bonds incurred by the Company; and
 
WHEREAS, the proceeds of the Bonds will be loaned by the Authority to the
Company pursuant to the terms of this Agreement; and
 
WHEREAS, the principal, redemption price, purchase price, and interest on the
Bonds and other amounts due under the Indenture shall be payable from loan
repayments and all additional sums payable pursuant to, and secured by, this
Agreement; and
 
WHEREAS, contemporaneously with the issuance of the Bonds, the Authority will
assign its rights under this Agreement to the Trustee, subject to the Reserved
Rights (as hereinafter defined); and
 
WHEREAS, the Bonds shall be special, limited obligations of the Authority,
payable solely from the revenues or other receipts, funds or moneys to be
derived by the Authority under this Agreement, and from the earnings on all of
the amounts held by the Trustee under the Indenture (except the Rebate Fund);
and
 
WHEREAS, the execution and delivery of this Agreement have been duly authorized
by the Authority and the Company and all conditions, acts and things necessary
and required by the Constitution and statutes of the State or otherwise, to
exist, to have happened, or to have been performed precedent to and in the
execution and delivery of this Agreement and in the issuance of the Bonds
authorized in the Indenture, do exist, have happened and have been performed in
regular form, time and manner.
 
NOW, THEREFORE, for and in consideration of the premises and of the mutual
representations, covenants and agreements herein set forth, the Authority and
the Company, each binding itself, its successors and assigns, do mutually
promise, covenant and agree as follows, provided that in the performance of the
agreements of the Authority herein contained, any obligation it may incur for
the payment of money shall not be an obligation, debt or liability of the State
or any political subdivision thereof and neither the State nor any such
political subdivision shall be liable on any obligation so incurred, but any
such obligation shall be payable solely out of the revenues or other receipts,
funds or moneys to be derived by the Authority under this Agreement or the
Indenture, and from the earnings on all amounts held by the Trustee under the
Indenture (except the Rebate Fund) or as otherwise limited by the terms of the
Indenture:
 

 
2
 
 

ARTICLE I
 
DEFINITIONS
 
Section 1.01 Definitions.
 
All capitalized, undefined terms used herein shall have the same meanings as
used in the recitals to this Agreement or in Article I of the Indenture, as
applicable.  In addition, the following words and phrases shall have the
following meanings:


“Affirmative Action Program” means the provisions of the Act, the resolutions,
rules and regulations of the Authority, as adopted, amended and supplemented
from time to time to the Date of Issuance, requiring that the Company and all
contractors make a good faith effort to hire minority workers or to cause
minority workers to be hired, for the performance of construction contracts in
fulfillment of the minority employment goals fixed by the Authority, and that
the Company and all contractors file such certificates, reports and records and
do other prescribed acts as are necessary to demonstrate and assure compliance.
 
“Application” means the Company’s Application for Refunding Bonds submitted to
the Authority, as amended.
 
 “Bond Documents” means the Indenture, this Agreement, the Representation Letter
and the Arbitrage Certificate.
 
“Company Representative” means (a) the Person or Persons authorized to act on
behalf of the Company by the governing body of the Company as set forth in a
written certificate furnished to the Authority and the Trustee on or prior to
the Date of Issuance, or (b) such other Person at the time and from time to time
designated by written certificate furnished to the Authority and the Trustee, in
each case, containing the specimen signature of such Person and signed on behalf
of the Company by a Company Representative.  Such certificate may designate an
alternate or alternates who may act as a Company Representative.
 
 “Company’s Completion Certificate” shall have the meaning set forth in Section
6.06(ii) of the Indenture.
 
“Completion Date” means the date of substantial completion of the construction
of any rebuilding, replacement, repair or restoration of the Prior Project as
such date shall be certified as provided in Section 6.06(ii) of the Indenture.
 
“Construction Contracts” means the construction contracts and such other
agreements between the Company and third parties for the construction of the
rebuilding, replacement, repair or restoration of the Prior Project, and for
purposes of the Prevailing Wage Provision, any contract or subcontract in the
amount of $2,000 or more for construction, reconstruction, demolition,
alteration, repair, or maintenance work, including painting, undertaken in
connection with the rebuilding, replacement, repair or restoration of the Prior
Project and shall mean, for purposes of the Affirmative Action Program, any
contract or subcontract for construction, reconstruction, renovation or
rehabilitation undertaken in connection with the rebuilding, replacement, repair
or restoration of the Prior Project.
 
3
 
 
“Contractor’s Certificate and Agreement” means the instrument executed by any
contractor in substantially the form attached hereto as Exhibit D, wherein a
contractor agrees to undertake or perform such obligations, and certifies as to
such matters, as the Authority shall reasonably require, including, without
limitation, that for purposes of the Prevailing Wage Provision all workers
engaged in the performance of Construction Contracts shall be paid a wage rate
not less than the prevailing wage rate and that all Construction Contracts will
so provide and that for purposes of the Affirmative Action Program the
contractor will make a good faith effort to hire or cause to be hired minority
workers so as to meet the minority employment goals of the Affirmative Action
Program and that all Construction Contracts will so provide.
 
“Contractor’s Completion Certificate” means the certificate or certificates
executed by the contractor and any subcontractors, upon substantial completion
of Construction, in substantially the form attached hereto as Exhibit E, wherein
the Contractor certifies as to such matters as the Authority shall reasonably
require, including, without limitation, that the contractor has made a good
faith effort to satisfy the minority employment goals established in the
Affirmative Action Program and that the contractor has submitted all
certificates, reports, and records required by the Authority.
 
“Date of Issuance” means March 25, 2013.
 
 “Default” means any Default under this Agreement as specified in and defined by
Section 8.01 hereof.


“Indemnified Party” shall have the meaning set forth in Section 7.02 hereof.
 
 “Net Proceeds” means the proceeds of the Bonds reduced by amounts in a
reasonably required reserve or replacement fund.


 “Prevailing Wage Provision” means the provisions of the Act and the
resolutions, rules and regulations of the Authority, as adopted, amended and
supplemented from time to time, requiring that workers engaged in Construction
Contracts be paid a wage rate not less than the Prevailing Wage Rate, and that
the Company and all contractors file such certificates, reports and records and
do other prescribed acts as are necessary to demonstrate or assure compliance.
 
“Prevailing Wage Rate” means the prevailing wage rate established by the
Commissioner of the New Jersey Department of Labor and Industry from time to
time in accordance with the provisions of N.J.S.A. 34:11-56.30 for the locality
in which the project is located.
 
“Rebate Amount” means with respect to a series of Bonds, the amount required to
be rebated to the United States pursuant to Section 148(f)(2) of the Code or
successor provisions applicable to the Bonds.
 
“Rebate Expert” means any of the following chosen by the Company:  (i) Bond
Counsel, (ii) any national firm of certified public accountants approved by the
Authority, (iii) any reputable firm which offers to the tax-exempt bond industry
rebate calculation services, holds itself out as having expertise in that area
and is approved by the Authority, or (iv) such other person approved by Bond
Counsel, which may include an employee of the Company.
 
 
4
 
“Representation Letter” means the Company’s certificate delivered on the Date of
Issuance to enable Bond Counsel to determine that interest on the Bonds is
excluded from gross income for federal income tax purposes.
 
“Requisition” means a written request for a disbursement from the Project Fund,
signed by a Company Representative, substantially in the form attached hereto as
Exhibit “B” and satisfactorily completed as contemplated by said form.


 “Reserved Rights” means the following rights and remedies of the Authority
under this Agreement which the Authority has assigned to the Trustee under the
Indenture, but which are also held and retained by the Authority along with the
Trustee whether or not the Trustee shall have exercised or purported to exercise
such rights and remedies, without limiting the obligation of the Trustee to do
so (unless otherwise indicated herein as solely a right or remedy of the
Authority in which case they may be enforced only by the Authority):
 
(a) To require insurance coverage for the Authority pursuant to Article VII
hereof;
 
(b) To enforce the Company’s obligation to operate or cause the Prior Project to
be operated as an authorized “project” for a purpose consistent with the Act
pursuant to Sections 2.02(f) and 6.12 hereof and to cause the Company to prepay
the Loan Repayments in accordance with Section 5.01 hereof and as set forth in
Article III of the Indenture; this is solely a right of the Authority;
 
(c) To obtain the payment of all of the Authority’s fees and expenses pursuant
to Sections 4.02(c) and 6.14 hereof and the Note; this is solely a right of the
Authority;
 
(d) To receive certifications, reports and other information and to inspect the
Prior Project pursuant to Sections 6.02 and 6.13 hereof;
 
(e) To enforce the restrictions on encumbrances, sales, leases, dispositions,
etc. of the Prior Project pursuant to Section 6.15 hereof; this is solely a
right of the Authority;
 
(f) To require the payment of all attorneys’ fees and expenses of the Authority
in the event of default by the Company pursuant to Section 8.05 hereof; this is
solely a right of the Authority;
 
(g) To enforce the restriction on assignment of this Agreement by the Company
pursuant to Sections 6.15 and 7.01 hereof; this is solely a right of the
Authority;
 
(h) To enforce the Company’s representations and/or covenants under Sections
2.02(k) (regarding the financial assistance of the Authority as an inducement to
undertake the Project), 6.01 and 6.12 (regarding the nature of the Prior
Project), 6.10 (regarding the excludability of interest from gross income and
arbitrage rebate), 6.02 (regarding inspection of the Prior Project), 6.11
(regarding public purpose covenants), 6.13(c) (regarding its annual tax
compliance certification), 6.15 (regarding maintenance of corporate existence of
the Company), 6.20 (regarding the project sign), 6.22 (regarding affirmative
action and prevailing wage regulations), and 6.24 (regarding compliance with
laws);
 
5
 
 
(i) To agree, or not to agree, in its sole discretion to any amendments,
modifications or supplements to this Agreement or the Indenture in its capacity
as a party to such agreements; this is solely a right of the Authority;
 
(j) To receive all notices required to be given to the Authority under this
Agreement and the Indenture;
 
(k) To indemnification of the Authority pursuant to Section 7.02 hereof; this is
solely a right of the Authority;
 
(l) To enforcement of the covenant by the Company concerning disclosure as
described in Sections 2.02(e) and 6.08 hereof;
 
(m) To enforcement of the covenant by the Company not to relocate the Prior
Project or any Authority-financed assets out of the State as set forth in
Section 6.23 hereof; this is solely a right of the Authority;
 
(n) To give all approvals and consents required by the Authority pursuant to
this Agreement and the Indenture;
 
(o) To pursue all rights and remedies under Article VIII with respect to the
foregoing rights under this Agreement;
 
(p) To the survival of covenants, agreements, representations and warranties
made by or on behalf of the Company herein or made in certificates delivered
pursuant hereto so long as the obligations hereunder are outstanding and unpaid,
and the binding of any successor or assign to the Company thereto, and inurement
to the benefit of the Authority or its successors and assigns as described in
Section 9.10;
 
(q) To the Company’s timely payment of all sums and amounts as will enable the
Authority to meet all its obligations under the Bonds or the Indenture pursuant
to Section 4.02 hereof;
 
(r) To the Company’s agreement to pay the balance of the cost of any rebuilding,
replacement, repair or restoration of the Prior Project if the Authority Loan is
not sufficient to pay all costs of such Project pursuant to Section 3.05 hereof;
and
 
(s) To the agreement regarding application of the New Jersey Contractual
Liability Act set forth in Section 9.16 hereof.
 
 
 
6
 
 
 “Tax Covenants” means the covenants of the Company contained in Section 6.10 of
this Agreement.


“Term of Agreement” means the term of this Agreement as specified in
Section 9.01 hereof.


Section 1.02 Uses of Phrases.
 
Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders.  Unless the context shall
otherwise indicate, the words “Bond,” “Bondholder,” “Owner,” “registered owner”
and “person” shall include the plural as well as the singular number.  Any
percentage of Bonds, specified herein for any purpose, is to be figured on the
unpaid principal amount thereof then Outstanding.  All references herein to
specific Sections of the Code refer to such Sections of the Code and all
successor or replacement provisions thereto.

 
7
 

ARTICLE II
 
                                REPRESENTATIONS, COVENANTS AND WARRANTIES
 
Section 2.01 Representations, Covenants and Warranties of the Authority.
 
The Authority represents, covenants and warrants that:


(a) The Authority is a public body corporate and politic and is authorized under
the Act to enter into the transactions contemplated by this Agreement and the
Indenture and to carry out its obligations herein and therein.  The Authority
has duly authorized the execution and delivery of this Agreement, the Indenture
and all other documents and instruments to be delivered by the Authority in
connection with the transactions contemplated hereby and will do or cause to be
done all things necessary to preserve and keep such authorizations in full force
and effect.  The Prior Project constitutes a “project” within the meaning of the
Act.  To the best knowledge of the Authority, the Authority has duly complied
with the provisions of the Act in connection with the authorization and issuance
of the Bonds.


(b) To finance the Cost of the Project, the Authority proposes to issue
$40,000,000 aggregate principal amount of its Bonds which will mature and bear
interest as set forth in Article II of the Indenture and which will be subject
to redemption and repurchase as set forth in Article III of the Indenture.  The
Bonds will be issued under the Indenture, pursuant to which the Authority’s
interest in this Agreement (except its rights under Sections 4.02(c), 4.05,
6.10, 6.14, 6.21, 7.02, and 8.05 hereof and the right of the Authority at its
option to enforce its Reserved Rights, without limiting the right of the Trustee
with respect thereto) will be pledged and assigned to the Trustee in order to
provide for the payment of the principal of, redemption price, if any, and
interest on the Bonds; provided, however that the Authority has not assigned to
the Trustee the right to grant or withhold consent pursuant to Sections 6.15 and
7.01 hereof or the additional remedies set forth in Section 8.03 hereof.  The
issuance of the Bonds and the execution of this Agreement and the Indenture have
been approved by the Authority at a duly constituted meeting.


(c) Except as provided herein and in the Indenture, the Authority has not and
shall not assign, encumber, convey or otherwise dispose of its rights hereunder.


(d) The Authority shall not sell, assign, encumber (other than pursuant to the
granting clauses of the Indenture), convey or otherwise dispose of its interest
in this Agreement and in the amounts payable hereunder during the term of this
Agreement, except as set forth in this Section, without the prior written
consent of the Company and the Trustee and any purported disposition without
such consent shall be void.


(e) Based upon the information provided to the Authority, the Authority hereby
finds and determines that the financing of the Project through the issuance of
the Bonds will further the public purposes of the Act.
 
 
8
 
(f) The Authority hereby covenants to comply with the provisions of the Code
applicable to the Bonds as in effect on the Date of Issuance and not to take any
action or fail to take any action which would cause the interest on the Bonds to
lose the exclusion from gross income for purposes of federal income taxation
(except any Bond for any period during which such Bond is held by a “substantial
user” of a facility refinanced with the proceeds of the Bonds or a “related
person” as such terms are defined in Section 147(a) of the Code).  The Authority
agrees that it shall at all times do and perform all acts and things necessary
under the Code as in effect on the Date of Issuance in order to assure that
interest paid on the Bonds (except any Bond for any period during which such
Bond is held by a “substantial user” of a facility refinanced with the proceeds
of the Bonds or a “related person” as such terms are defined in Section 147(a)
of the Code) shall, for purposes of federal income taxation, be and remain
excludable from the gross income of the recipients thereof under the Code as in
effect on the Date of Issuance and that it will refrain from doing or performing
any act or thing that will cause such interest not to be so excludable.
Notwithstanding anything contained in this Section to the contrary, the
Authority shall not have any liability to the Owners, the Trustee or otherwise
as a result of its failure to comply with the provisions of this Section.


Section 2.02 Representations, Covenants and Warranties of the Company.
 
The Company represents, covenants and warrants that:


(a) The Company is a corporation duly organized and validly existing under the
laws of the State of New Jersey.  The Company is not in violation of any
provision of its Articles of Incorporation, as amended, has the corporate power
to enter into this Agreement, and has duly authorized the execution and delivery
of this Agreement, and is qualified to do business and is in good standing under
the laws of the State.


(b) The Company agrees that during the Term of Agreement it will maintain its
existence, will not dissolve or otherwise dispose of all or substantially all of
its assets and will not consolidate with or merge into another legal entity or
permit one or more other legal entities to consolidate with or merge into it,
without the prior written consent of the Credit Provider (during any Credit
Facility Period), the Trustee (during any Interest Period that is not a Credit
Facility Period) if such consent is required under the Indenture, and, unless
otherwise permitted pursuant to Section 6.15 hereof, the Authority.


(c) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby and thereby, nor the fulfillment of or
compliance with the terms and conditions hereof or thereof conflicts with or
results in a breach, in any material respect, of the terms, conditions, or
provisions of any agreement or instrument to which the Company is now a party or
by which the Company is bound, or constitutes a default under any of the
foregoing, or results in the creation or imposition of any lien, charge or
encumbrance whatsoever upon any of the property or assets of the Company under
the terms of any such instrument or agreement.


(d) There is no action, suit, proceeding, inquiry or investigation, at law or in
equity, before or by any court, public board or body, known to be pending or
threatened against or affecting the Company or any of its officers, wherein an
unfavorable decision, ruling, or finding would materially adversely affect the
transactions contemplated by this Agreement or which would adversely affect, in
any way, the validity or enforceability of the Bonds, this Agreement, or any
agreement or instrument to which the Company is a party, used or contemplated
for use in the consummation of the transactions contemplated hereby.


 
9
 
 
 
(e) No written factual information heretofore or contemporaneously furnished,
relating to the Company, the Project, the Prior Project or the Bond Documents,
which has been supplied by or at the direction of the Company to the Trustee,
the Authority or any purchaser of the Bonds, when taken as a whole, (i) is
untrue, incorrect or incomplete in any material respect, (ii) contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements therein not misleading in light of the circumstances
under which they were made or (iii) omits to state a material fact necessary to
make the statements contained therein not misleading or incomplete in light of
the circumstances under which they were made.  All written factual information
hereafter furnished by or on behalf of the Company, to the Trustee, the
Authority or any Owner of any Bonds, when taken as a whole, will be true and
accurate in every material respect on the date as of which such information is
dated or certified and such information shall not be incomplete by omitting to
state any material information necessary to make such information not misleading
in light of the circumstances under which they were made.  The Company
acknowledges that the Trustee, the Authority and the purchasers of the Bonds are
relying on such information. The Company understands that all such information
has been relied upon as an inducement by the Authority to issue the Bonds.


(f) The Prior Project is a “project” as authorized and permitted by the Act, and
its estimated Cost is not less than $40,000,000.  The financing of the Project
and the refinancing of the Prior Project, as provided under this Agreement, and
the use thereof, will preserve employment opportunities in the Counties of
Middlesex and Union in the State.


(g) The proceeds from the sale of the Bonds will be used only for payment of
Costs of the Project.


(h) The Company will use due diligence to cause the Prior Project to be
operated, in all material respects, in accordance with the laws, rulings,
regulations and ordinances of the State and the departments, agencies and
political subdivisions thereof.  The Company has obtained or caused to be
obtained all requisite approvals of the State and of other federal, state,
regional and local governmental bodies for the acquisition, construction,
improving and equipping of the Prior Project.
 
(i) The Company will fully and faithfully perform all the duties and obligations
which the Authority has covenanted and agreed in the Indenture to cause the
Company to perform and any duties and obligations which the Company is required
in the Indenture to perform.  The foregoing shall not apply to any duty or
undertaking of the Authority which by its nature cannot be delegated or
assigned.


 
 
 
10
 
 
 
 
 
 
 
(j) The Company has maintained all necessary approvals, licenses and permits
from any and all governmental agencies requisite to operation of the Prior
Project.


(k) The availability of the financial assistance from the Authority as provided
for herein has been an important inducement to the Company to undertake the
Project and to continue to operate the Prior Project in the State.


(l) The Company represents that it has complied in all material respects with
the affirmative action and prevailing wage requirements of the Authority with
respect to and that were in effect at the time of the initial construction of
the Prior Project.


Section 2.03 Tax-Exempt Status of the Bonds.
 
(a) The Company hereby represents, warrants and agrees that the Representation
Letter is true, accurate, and, to the knowledge of the Company, complete in all
material respects as of the date on which executed and delivered.


(b) The Company hereby represents, warrants and agrees that it has not taken and
does not intend to take any action or omit to take any action, and knows of no
action that any other person, firm or corporation has taken or intends to take,
which would cause interest on the Bonds to be includable in the gross income of
the recipients thereof for federal income tax purposes (except any Bond for any
period during which such Bond is held by a “substantial user” of a facility
refinanced with the proceeds of the Bonds or a “related person” as such terms
are defined in Section 147(a) of the Code).


Section 2.04 Notice of Determination of Taxability.
 
Promptly after the Company first becomes aware of any Determination of
Taxability, the Company shall give written notice thereof to the Authority and
the Trustee.

 
11
 

ARTICLE III
 
 
FINANCING OF THE PROJECT;
 
REBUILDING AND REPLACEMENT OF THE PRIOR PROJECT;
 
ISSUANCE OF THE BONDS
 
Section 3.01 Agreement to Refund the Refunded Bonds.
 
The Company agrees to make all contracts and do all things necessary for the
refunding of the Refunded Bonds.


Section 3.02 Agreement to Issue the Bonds; Application of Bond Proceeds.
 
In order to provide funds for the payment of the Cost of the Project, the
Authority, concurrently with the execution of this Agreement, will issue, sell,
and deliver the Bonds and cause the entirety of the proceeds of the Bonds, in
the amount of $40,000,000, to be transferred to U.S. Bank National Association,
as trustee for the Refunded Bonds, and applied to the redemption of the Refunded
Bonds on March 25, 2013.


Section 3.03 Disbursements from the Project Fund.
 
(a) The Company shall construct and equip any rebuilding, replacement, repair or
restoration of the Prior Project or cause the same to be constructed and
equipped, and to that end will enter into contracts providing for completion of
all work, improvements and personal property included in such rebuilding,
replacement, repair or restoration of the Prior Project.  Payments shall be made
by the Trustee under the Indenture for the Costs of construction, and all such
payments shall be made at the times, to the persons, subject to the conditions
and in accordance with the procedures set forth in the Indenture.  The proceeds
of any Bonds which are deposited in the Project Fund shall be expended only for
the Cost of construction or for payment of such Bonds as provided in the
Indenture.  No part of the Authority’s funds for any rebuilding, replacement,
repair or restoration of the Prior Project shall be subject to attachment or
levy in the suit of any creditor of the Company or any agent, manufacturer,
supplier, contractor or subcontractor.


(b) The Company shall cause any rebuilding, replacement, repair or restoration
of the Prior Project to be undertaken and completed in all material respects in
compliance with all present and future laws, acts, rules, regulations, orders
and requirements made and applicable thereto.  In connection with any
rebuilding, replacement, repair or restoration of the Prior Project, the Company
further agrees that:  (i) it has entered into or shall enter into the
Construction Contracts as it deems necessary or advisable for any acquisition,
installation, equipping, constructing, renovations and conversions relating to
such Project; and (ii) it shall cause such Project to be completed in accordance
with the Construction Contracts, if any, therefor and shall enforce all such
Construction Contracts in a commercially reasonable manner.


 
 
12
 
 
 
 
(c) The Company further agrees that it shall not permit or consent to any
material amendments, modifications, supplements, changes and deletions (“Change
Order”) relating to the rebuilding, replacement, repair or restoration of the
Prior Project which are included in the Construction Contracts or any estimate,
schedule or plans and specifications therefor (collectively, the “amendments”)
if such Change Order will adversely affect the exclusion of interest on the
Bonds from gross income for federal income tax purposes or the Project from
qualifying as an “authorized project” under the Act.


(d) The Company further agrees during the term of the Construction Contract to
maintain or cause the contractor or its subcontractors to maintain reasonable
and customary insurance coverage for any rebuilding, replacement, repair or
restoration of the Prior Project.  To the extent construction is not complete,
the Company shall request the contractor or its subcontractor to name the
Authority as an additional insured under each such policy.


(e) The Company shall with all reasonable dispatch proceed to construct any
rebuilding, replacement, repair or restoration of the Prior Project and will use
reasonable efforts to cause construction of any rebuilding, replacement, repair
or restoration of the Prior Project to be completed on or before a date
certain.  Completion shall be evidenced by the Company’s Completion Certificate
which shall comply with the requirements of Section 6.06 of the Indenture;
provided that failure to complete any rebuilding, replacement, repair or
restoration of the Prior Project by such date shall not constitute a Default
hereunder if the Company shall have used reasonable efforts.


Section 3.04 Furnishing Documents to the Trustee.
 
The Company agrees to cause such Requisitions to be directed to the Trustee as
may be necessary to effect payments out of the Project Fund in accordance with
Section 3.03 hereof.


Section 3.05 Company Required to Pay in Event Project Fund Insufficient.
 
In the event the moneys in the Project Fund available for payment of the Costs
of the rebuilding, replacement, repair or restoration of the Prior Project
should not be sufficient to pay the Costs of such rebuilding, replacement,
repair or restoration of the Prior Project in full, the Company agrees to
complete such rebuilding, replacement, repair or restoration of the Prior
Project and to pay that portion of the Costs thereof in excess of the moneys
available therefor in the Project Fund or shall otherwise satisfy the
requirements of Section 7.07 hereof.  The Authority does not make any warranty,
either express or implied, that the moneys paid into the Project Fund and
available for payment of the Costs of the rebuilding, replacement, repair or
restoration of the Prior Project will be sufficient to pay all of the Costs of
such Project.  The Company agrees that if after exhaustion of the moneys in the
Project Fund, the Company should pay any portion of the Costs of the rebuilding,
replacement, repair or restoration of the Prior Project pursuant to the
provisions of this Section, the Company shall not be entitled to any
reimbursement therefor from the Authority, the Trustee or the Owners of any of
the Bonds, nor shall the Company be entitled to any diminution of the amounts
payable under Section 4.02 hereof.


 
 
13
 
 
 
 
 
Section 3.06 Special Arbitrage Certifications.
 
The Company and the Authority covenant not to cause or direct any moneys on
deposit in any fund or account to be used in a manner which would cause the
Bonds to be classified as “arbitrage bonds” within the meaning of Section 148 of
the Code, and the Company certifies and covenants to and for the benefit of the
Authority and the Owners of the Bonds that so long as there are any Bonds
Outstanding, moneys on deposit in any fund or account in connection with the
Bonds, whether such moneys were derived from the proceeds of the sale of the
Bonds or from any other sources, will not be used in a manner which will cause
the Bonds to be classified as “arbitrage bonds” within the meaning of Section
148 of the Code.
 
 
 
14
 
 


ARTICLE IV
 
 
LOAN PROVISIONS; SUBSTITUTE
 
CREDIT FACILITY
 
Section 4.01 Loan of Proceeds.
 
The Authority agrees, upon the terms and conditions contained in this Agreement
and the Indenture, to lend to the Company the proceeds received by the Authority
from the sale of the Bonds.  Such proceeds shall be disbursed to or on behalf of
the Company as provided in Sections 3.02 and 3.03 hereof.


Section 4.02 Amounts Payable.
 
(a) The Company hereby covenants and agrees to repay the loan, as follows:  on
or before any Interest Payment Date for the Bonds or any other date that any
payment of interest, premium, if any, or principal or Purchase Price is required
to be made in respect of the Bonds pursuant to the Indenture, until the
principal of, premium, if any, and interest on the Bonds shall have been fully
paid or provision for the payment thereof shall have been made in accordance
with the Indenture, in immediately available funds, a sum which, together with
any other moneys available for such payment in any account of the Bond Fund,
will enable the Trustee to pay the amount payable on such date as Purchase Price
or principal of (whether at maturity or upon redemption or acceleration or
otherwise), premium, if any, and interest on the Bonds as provided in the
Indenture, including, without limitation, upon a Determination of Taxability;
provided, however, that the obligation of the Company to make any payment
hereunder shall be deemed satisfied and discharged to the extent of the
corresponding payment made by the Credit Provider to the Trustee under the
Credit Facility, or as provided in Section 6.09 while the Bonds bear interest at
a Bank Rate other than during the Initial Bank Rate Period.
 
(b) It is understood and agreed that all payments payable by the Company under
subsection (a) of this Section 4.02 are assigned by the Authority to the Trustee
for the benefit of the Owners of the Bonds.  The Company assents to such
assignment. Other than as provided in Section 6.09 hereof, the Authority hereby
directs the Company and the Company hereby agrees to pay to the Trustee at the
Principal Office of the Trustee all payments payable by the Company pursuant to
this subsection.
 
(c) The Company will also pay the reasonable costs and expenses of the Authority
related to the issuance of the Bonds and the transactions contemplated by this
Agreement and any advances incurred and any advances made by the Authority
pursuant to Section 6.21 hereof.  The Company further agrees to pay all
reasonable Administration Expenses.
 
(d) The Company will also pay the reasonable fees and expenses of the Trustee
under the Indenture and all other amounts which may be payable to the Trustee
under Section 10.02 of the  Indenture, such amounts to be paid directly to the
Trustee for the Trustee’s own account as and when such amounts become due and
payable.
 
 
 
15
 
 
 
 
(e) The Company covenants, for the benefit of the Owners of the Bonds, to pay or
cause to be paid, to the Trustee, such amounts as shall be necessary to enable
the Trustee to pay the Purchase Price of Bonds delivered to it for purchase, all
as more particularly described in Sections 4.01 and 4.02 of the Indenture;
provided, however, that the obligation of the Company to make any such payment
under this Section 4.02(e) shall be reduced by the amount of moneys available
for such payment described in Section 4.03(a) of the Indenture; and provided,
further, that the obligation of the Company to make any payment under this
subsection (e) shall be deemed to be satisfied and discharged to the extent of
the corresponding payment made by the Credit Provider under the Credit Facility.
 
(f) In the event the Company should fail to make any of the payments required in
this Section 4.02, the item or installment so in default shall continue as an
obligation of the Company until the amount in default shall have been fully
paid, and the Company agrees to pay the same with interest thereon, to the
extent permitted by law, from the date when such payment was due, at the rate of
interest borne by the Bonds.


Section 4.03 Obligations of Company Unconditional.
 
The obligations of the Company to make the payments required in Section 4.02 and
to perform and observe the other agreements contained herein shall be absolute
and unconditional and shall not be subject to any defense or any right of
setoff, counterclaim or recoupment arising out of any breach by the Authority or
the Trustee of any obligation to the Company, whether hereunder or otherwise, or
out of any indebtedness or liability at any time owing to the Company by the
Authority or the Trustee, and, until such time as the principal of, premium, if
any, and interest on the Bonds shall have been fully paid or provision for the
payment thereof shall have been made in accordance with the Indenture, the
Company (i) will not suspend or discontinue any payments provided for in
Section 4.02 hereof, (ii) will perform and observe all other agreements
contained in this Agreement and (iii) except as otherwise provided herein, will
not terminate the Term of Agreement for any cause, including, without limiting
the generality of the foregoing, the occurrence of any acts or circumstances
that may constitute failure of consideration, eviction or constructive eviction,
destruction of or damage to the Prior Project, the taking by eminent domain of
title to or temporary use of any or all of the  Prior Project, commercial
frustration of purpose, any change in the tax or other laws of the United States
of America or of the State or any political subdivision of either thereof or any
failure of the Authority or the Trustee to perform and observe any agreement,
whether express or implied, or any duty, liability or obligation arising out of
or connected with this Agreement. Nothing contained in this Section shall be
construed to release the Authority from the performance of any of the agreements
on its part herein contained, and in the event the Authority or the Trustee
should fail to perform any such agreement on its part, the Company may institute
such action against the Authority or the Trustee as the Company may deem
necessary to compel performance so long as such action does not abrogate the
obligations of the Company contained in the first sentence of this Section.


Section 4.04 Assignment to Trustee.
 
The Authority hereby notifies the Company and the Company acknowledges that the
Authority’s rights in this Agreement (except the right to receive payments, if
any, under Sections 4.02(c), 4.05, 6.10, 6.14, 6.21, 7.02 and 8.05 hereof and
the right of the Authority, at its option, to enforce its Reserved Rights,
without limiting the right of the Trustee with respect thereto) are being
assigned to the Trustee to provide a source of payment of principal, redemption
price, if any, and interest owing by the Authority to the Owners of the Bonds
pursuant to the terms of the Indenture; provided, however that the Authority has
not assigned to the Trustee the right to grant or withhold consent pursuant to
Sections 6.15 and 7.01 hereof or the additional remedies set forth in Section
8.03 hereof.  The Company hereby consents to such assignment and agrees that the
Trustee, as assignee of the Authority, shall have the right to enforce all of
the covenants, agreements, obligations and duties of the Company contained
herein except the Reserved Rights which are exclusively the rights of the
Authority.  The Authority hereby directs the Company to make all payments
(except the payments due to the Authority, if any, under Sections 4.02(c), 4.05,
6.10, 6.14, 6.21, 7.02 and 8.05 hereof) due hereunder to the Trustee (other than
as provided in Section 6.09) instead of to the Authority, and the Company hereby
agrees to do so.  All such payments shall be made in lawful money of the United
States directly to the Trustee, as assignee of the Authority, at the location
specified by the Trustee and shall be applied in accordance with the provisions
of the Indenture.  The Company acknowledges that the Reserved Rights (except the
right of the Authority to receive certain payments) are also held and retained
by the Authority on a parity with the Trustee.


 
16
 
Section 4.05 Additional Amounts Payable by the Company.
 
Notwithstanding any other provision of this Agreement, the Company shall make
payments or cause payments to be made at such times and in such amounts as will
enable the Authority to meet all of its obligations under this Agreement, the
Bonds and the Indenture, including any payment required to be made to the Rebate
Fund under the Indenture or to any other funds under the Indenture and any
payment due on any acceleration of the Bonds’ maturity pursuant to the terms
thereof, the fees and expenses and indemnity of the Authority required to be
made pursuant hereto and the fees and expenses and indemnity of the Trustee
required to be made pursuant to the Indenture (excluding any indemnity that
Bondholders are required to post for remedial action).  Accordingly, the Company
agrees (but such agreement shall not limit the generality of the preceding
sentence) that if any additional amounts become payable by the Authority to the
Owners of the Bonds pursuant to the terms of the Indenture then additional
amounts shall be due and payable by the Company as loan repayments to the
Authority hereunder equal to any additional amounts that may be so payable by
the Authority, whether before or after payment of principal on the Bonds, all of
which amounts shall be paid by the Company on the date that the comparable
amounts are due by the Authority to the Owners of the Bonds.  In addition, the
Company’s obligation to make loan repayments shall survive any termination of
this Agreement for so long as any Bonds are outstanding under the Indenture.


Section 4.06 Limitation of Liability.
 
The Authority shall have no obligation, responsibility or liability in the
performance of this Agreement or otherwise to the Company or any other person
and no claim shall be made against the properties of the Authority generally, or
against its properties in respect of any other of its projects.  This Agreement
does not pledge the general credit of the Authority, nor the general credit or
taxing powers of the State or any political subdivision thereof.  No recourse
shall be had for any claim based on this Agreement against any member, officer
or employee, past, present or future, of the Authority or of any successor body
as such, either directly or through the Authority or any successor body, under
any constitutional provision, statute or rule of law or by the enforcement of
any assessment or penalty or otherwise.


 
17
 
Section 4.07 Nature of Obligations Hereunder.
 
All payments and other obligations of the Company are and shall be general
obligations of the Company to which its full faith and credit are hereby
pledged.  This Agreement and the covenants and agreements contained herein shall
not be deemed to be for the benefit of any person other than the parties hereto,
the Trustee and the Bondholders.


Section 4.08 Substitute Credit Facility.
 
During a Credit Facility Period, subject to the conditions set forth in this
Section 4.08, the Company may provide for the delivery to the Trustee of a
Substitute Credit Facility.  The Company shall furnish written notice to the
Trustee, not less than twenty days prior to the Mandatory Purchase Date,
(a) notifying the Trustee that the Company is exercising its option to provide
for the delivery of a Substitute Credit Facility to the Trustee, (b) setting
forth the Mandatory Purchase Date in connection with the delivery of such
Substitute Credit Facility, which shall in any event be an Interest Payment Date
that is not less than two Business Days prior to the expiration date of the
Credit Facility then in effect with respect to the Bonds, and (c) instructing
the Trustee to furnish notice to the Bondholders regarding the Mandatory
Purchase Date at least fifteen days prior to the Mandatory Purchase Date, as
more fully described in Section 4.01(ii) of the Indenture and Exhibit “C”
thereto.  Any Substitute Credit Facility shall be delivered to the Trustee prior
to such Mandatory Purchase Date and shall be effective on and after such
Mandatory Purchase Date. On or before the date of such delivery of a Substitute
Credit Facility to the Trustee, the Company shall furnish to the Trustee (a) a
written opinion of Bond Counsel stating that the delivery of such Substitute
Credit Facility will not adversely affect the exclusion from gross income of
interest on the Bonds for federal income tax purposes; (b) a written opinion of
counsel to the Substitute Credit Provider to the effect that the Substitute
Credit Facility is a legal, valid, binding and enforceable obligation of the
Substitute Credit Provider in accordance with its terms; and (c) a letter from a
nationally recognized securities rating agency to the effect that upon issuance
of the Substitute Credit Facility, the Bonds shall be assigned at least an
investment grade rating.  The Company shall request the Credit Provider to
provide to the Trustee notice of, and all necessary documents related to, any
extension of the term of the Credit Facility at least thirty (30) days prior to
the Credit Facility Termination Date and the extension of such term shall not be
considered the delivery of a Substitute Credit Facility and shall not require
compliance with the other provisions of this Section 4.08.
 
18
 
 


ARTICLE V
 
 
PREPAYMENT AND REDEMPTION
 
Section 5.01 Prepayment and Redemption.
 
The Company shall have the option to prepay its obligations hereunder at the
times and in the amounts as necessary to exercise its option to cause the Bonds
to be redeemed as set forth in the Indenture and in the Bonds.  The Company
hereby agrees that it shall prepay its obligations hereunder at the times and in
the amounts as necessary to accomplish the mandatory redemption of the Bonds as
set forth in the Indenture and in the Bonds.  The Authority, at the request of
the Company, shall forthwith take all steps (other than the payment of the money
required for such redemption) necessary under the applicable redemption
provisions of the Indenture to effect redemption of all or part of the
Outstanding Bonds, as may be specified by the Company, on the date established
for such redemption.
 
19
 
 


ARTICLE VI
 
 
SPECIAL COVENANTS
 
Section 6.01 Condition of the Prior Project.
 
(a) The Company shall at all times preserve and protect the Prior Project in
good repair, working order and safe condition, and from time to time will make,
or will cause to be made, all needed and proper repairs, renewals, replacements,
betterments and improvements thereto including those required after a casualty
loss, to the extent required by this Agreement.  The Company shall pay or cause
to be paid all operating costs, utility charges and other costs and expenses
arising out of the ownership, possession, use or operation of the Prior Project.
 
(b) The Authority shall have no obligation and makes no warranties respecting
the condition or operation of the Prior Project.  THE AUTHORITY HAS MADE AND
MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER, EITHER EXPRESS OR IMPLIED, WITH
RESPECT TO THE MERCHANTABILITY, CONDITION, FITNESS, DESIGN, OPERATION OR
WORKMANSHIP OF ANY PART OF THE PRIOR PROJECT, THEIR FITNESS FOR ANY PARTICULAR
PURPOSE, THE QUALITY OR CAPACITY OF THE MATERIALS USED THEREIN, OR THE
SUITABILITY THEREOF FOR THE PURPOSES OR NEEDS OF THE COMPANY.  THE COMPANY IS
SATISFIED THAT THE PRIOR PROJECT IS SUITABLE AND FIT FOR ITS PURPOSES.  THE
AUTHORITY SHALL NOT BE LIABLE IN ANY MANNER WHATSOEVER TO THE COMPANY OR ANY
OTHER PERSON FOR ANY LOSS, DAMAGE OR EXPENSE OF ANY KIND OR NATURE CAUSED,
DIRECTLY OR INDIRECTLY, BY THE PRIOR PROJECT OR THE USE OR MAINTENANCE THEREOF
OR THE FAILURE OF OPERATION THEREOF, OR THE REPAIR, SERVICE OR ADJUSTMENT
THEREOF, OR BY ANY DELAY OR FAILURE TO PROVIDE ANY SUCH MAINTENANCE, REPAIR,
SERVICE OR ADJUSTMENT, OR BY ANY INTERRUPTION OF SERVICE OR LOSS OF USE THEREOF
OF FOR ANY LOSS OF BUSINESS HOWEVER CAUSED.
 
(c) The Company will not use as a basis for contesting any assessment or levy of
any tax the financing under this Agreement or the issuance of the Bonds by the
Authority and, if any administrative body or court of competent jurisdiction
shall hold for any reason that the Prior Project is exempt from taxation by
reason of the financing under this Agreement or the issuance of the Bonds by the
Authority or other Authority action in respect thereto, the Company covenants to
make payments in lieu of all such taxes in an amount equal to such taxes and, if
applicable, interest and penalties.  Notwithstanding the foregoing, the Company
reserves any other defenses available to it in connection with any such tax
matters.
 
Section 6.02 Access to the Prior Project.
 
The Company agrees that the Authority, the Credit Provider, the Trustee and
their duly authorized agents, attorneys, experts, engineers, accountants and
representatives shall have the right to inspect the Prior Project at all
reasonable times and on reasonable notice, including, without limitation, for
the purpose of assuring that the Prior Project has been constructed and is being
operated as a qualified “project” under the Act consistent with the purposes set
forth herein and in accordance with the provisions of the Act.  The Authority,
the Credit Provider, the Trustee and their duly authorized agents shall also be
permitted, at all reasonable times, to examine the books and records of the
Company with respect to the Prior Project.


 
20
 
Section 6.03 Further Assurances and Corrective Instruments.
 
The Authority and the Company agree that they will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements hereto and such further instruments as may reasonably be
required for carrying out the expressed intention of this Agreement and the
Indenture.


Section 6.04 Authority and Company Representatives.
 
Whenever under the provisions of this Agreement the approval of the Authority or
the Company is required or the Authority or the Company is required to take some
action at the request of the other, such approval or such request shall be given
for the Authority by an Authority Representative and for the Company by a
Company Representative.  The Trustee shall be authorized to act on any such
approval or request.


Section 6.05 Financing Statements.
 
The Company agrees to execute (if necessary) and file or cause to be executed
(if necessary) and filed any and all financing statements or amendments thereof
or continuation statements necessary to perfect and continue the perfection of
the security interests granted in the Indenture.  The Company shall pay all
costs of filing such instruments.


Section 6.06 Covenant to Provide Ongoing Disclosure.
 
The Company hereby covenants and agrees that, upon the exercise by the Company
of the Conversion Option to elect a Long Term Period, the Company shall enter
into a written undertaking for the benefit of the holders of the Bonds, as
required by Section (b)(5)(i) of Securities and Exchange Commission Rule 15c2-12
under the Securities Exchange Act of 1934, as amended (17 CFR Part 240,
§240.15c2-12) (the “Rule”) and shall cause any other “obligated person” (as such
term is defined in the Rule) to enter into a written undertaking for the benefit
of the holders of the Bonds, as required by Section (b)(5)(i) of the Rule;
provided, however, that the Company shall not be obligated to enter into such
written undertaking if the Company shall furnish to the Trustee, prior to the
exercise of the Conversion Option, an opinion of Bond Counsel that,
notwithstanding such election by the Company, the Rule is not applicable to
the Bonds, and provided further that the failure of the Company to enter into
such a written undertaking or to comply with the terms thereof shall not be a
Default hereunder or under the Indenture and the only remedy in the event of
such failure shall be that of specific performance.


Section 6.07 Notice of Control.
 
The Company shall provide written notice to the Trustee and the Remarketing
Agent thirty days prior to the consummation of any transaction that would result
in the Company controlling the Credit Provider or being controlled by the Credit
Provider within the meaning of Section 2(a)(9) of the Investment Company Act of
1940.


 
 
21
 
 
 
Section 6.08 Acknowledgement and Covenant Regarding Commercial Paper or Long
Term Period.
 
The Company acknowledges that the Bonds shall not initially be rated.  Further,
the Company acknowledges that in the event that it shall select a Daily Period,
a Weekly Period, a Commercial Paper Period or Long Term Period as the Interest
Period, it shall be required to provide a Credit Facility if one is not then in
effect, a Substitute Credit Facility or an amendment to the then-existing Credit
Facility in accordance with Section 2.08 of the Indenture.  The Company
covenants that, in the event that it shall select a Daily Period, a Weekly
Period, a Commercial Paper Period or Long Term Period, it shall amend or cause
the amendment of, and supplement or cause the supplementation of, this Agreement
and the Indenture, respectively, such that the Bonds shall be rated as
investment grade by Moody’s, Fitch or S&P.


Section 6.09 Home Office Payment Agreement.
 
Subsequent to the Initial Bank Rate period, and for so long as the Bonds bear
interest at a Bank Rate, the Company agrees that all amounts payable to the
Owners of the Bonds may upon written notice from the Company and such Owners to
the Trustee and the Authority, be made to the Administrative Agent on behalf of
the Owners of the Bonds (without any presentment thereof, except upon payment of
the final installment of principal, and without any notation of such payment
being made thereon, rather than to the Trustee,  in such manner or at such
address in the United States as may be designated by the Administrative Agent in
writing to the Trustee and the Authority.  Any payment made in accordance with
the provisions of this Section shall be accompanied by sufficient information to
identify the source and proper application of such payment.  The Administrative
Agent shall notify the Trustee in writing of any failure of the Company to make
any payment of principal of or interest on the Bonds when due, and the Trustee
shall not be deemed to have any notice of such failure unless it has received
such notice in writing.  If any Bonds are sold or transferred in accordance with
the applicable provisions of this Indenture and the Bank Mode Credit Agreement,
the Administrative Agent shall notify the Authority, the Trustee and the Company
in writing of the name and address of the transferee, and it will, prior to
delivery of such Bonds, make a notation on such Bonds of the date to which
interest has been paid thereon and of the amount of any prepayments made on
account of the principal thereof.  So long as this Section is in effect as to
any Bond, the Trustee shall have no obligations as paying agent in respect to
such Bond, nor shall it be obligated to collect loan payments, pursuant to the
Agreement, or to take any other action in respect thereof, except at the express
written direction of the Company or the Authority.


Section 6.10 Tax Covenants.
 
The Company hereby covenants to comply with the provisions of the Code
applicable to the Bonds as in effect on the Date of Issuance.  The Company will
not take any action or fail to take any action which would cause the interest on
the Bonds to be includable in gross income for federal income tax purposes under
the Code as in effect on the Date of Issuance (except any Bond for any period
during which such Bond is held by a “substantial user” of a facility refinanced
with the proceeds of the Bonds or a “related person” to such “substantial user”
as such terms are defined in Section 147(a) of the Code).  The Company agrees
that it shall at all times do and perform all acts and things necessary under
the Code as in effect on the Date of Issuance in order to assure that interest
paid on the Bonds (except any Bond for any period during which such Bond is held
by a “substantial user” of a facility refinanced with the proceeds of the Bonds
or a “related person” to such “substantial user” as such terms are defined in
Section 147(a) of the Code), for purposes of federal income taxation, shall be
excludable from the gross income of the recipients thereof under the Code as in
effect on the Date of Issuance and that it will refrain from doing or performing
any act or thing that will cause such interest not to be so
excludable.  Notwithstanding anything contained in this paragraph to the
contrary, the Authority shall not have any liability to the Owners, the Trustee
or otherwise as a result of a failure by such party to comply with the
provisions of this paragraph.


 
 
22
 
 
The Company hereby covenants that it will not make any investment or other use
of the proceeds (as that term is defined in Section 148 of the Code and all
applicable regulations promulgated thereunder) of the Bonds which would cause
the Bonds to be “arbitrage bonds” (as that term is defined in Section 148 of the
Code and all applicable regulations promulgated thereunder), and that it will
comply with the requirements of such Code section and regulations throughout the
term of the Bonds.  All of the representations and warranties of the Authority
and the Company contained in the Arbitrage Certificate and the Representation
Letter are incorporated herein by reference with the same force and effect as if
set out in full herein.
 
Without limiting the generality or application of the covenants contained in the
foregoing paragraphs of this Section 6.10, the Company hereby agrees to comply
with and be bound by the following additional covenants:
 
(a) The Company hereby covenants all of the net proceeds of the Bonds will be
used to pay principal of the Refunded Bonds.  For purposes of this paragraph,
“net proceeds” means the net proceeds as defined in Section 150(a)(3) of the
Code, i.e., proceeds of the Bonds, reduced by amounts deposited in any
reasonably required reserve or replacement fund (if any) for the Bonds .
 
(b) The Company hereby covenants in connection with the Bonds that, except as
permitted in subsection (h) hereof, it will comply with the requirement for
payment of the Rebate Amount to the United States set forth in the Letter of
Instructions.  The Company acknowledges and agrees that the calculation of the
Rebate Amount and the payment of the Rebate Amount to the United States shall be
the responsibility of the Company and that neither the Authority nor the Trustee
shall have any obligation therefor.  The Company agrees to indemnify the
Authority and the Trustee against any loss, liability or expense incurred in
connection with the Company’s failure to pay the Rebate Amount to the United
States as required by this Section.
 
(c) Within forty-five (45) days subsequent to the end of each fifth Bond Year
and the retirement of the last Bond of each issue, the Company shall become
knowledgeable of the rebate requirements and shall calculate, or shall engage a
Rebate Expert to calculate, the Rebate Amount in respect of the Bonds under
Section 148(f) of the Code.  The Rebate Expert must be experienced in
calculations of Rebate Amount and must be acceptable to the
Authority.  Notwithstanding the foregoing, the Company shall not be required to
calculate, or to engage a Rebate Expert to calculate, the Rebate Amount if it
establishes to the satisfaction of the Authority that all of the Gross Proceeds
(as defined in Treasury Regulations Section 1.148-1(b)) of the Bonds are exempt
from arbitrage rebate by virtue of expenditure of proceeds within a spending
exception, in accordance with the provisions of Treasury Regulations Sections
1.148-7.  In the event only a portion of the Gross Proceeds of the Bonds are
exempt from arbitrage rebate by virtue of any one of such exceptions, the
Company shall be required to, or to engage a Rebate Expert to, calculate the
Rebate Amount or otherwise provide an opinion to the effect that no rebate
payment is owed.
 
 
23
 
(d) Within forty-five (45) days after each fifth Bond Year and the retirement of
the last Bond of each issue, the Company shall give the Trustee a written
summary of a calculation, prepared by the Company or the Rebate Expert, of the
Rebate Amount as of the end of the fifth Bond Year or as of the date of such
retirement, together with funds, or instructions to transfer funds, sufficient
to increase the amount in the Rebate Fund to the Rebate Amount.  The Company
shall give the Authority copies of the summary and the funds transmittal or
transfer instructions.
 
(e) At least fifteen (15) days prior to the due date of any payment, the Company
shall give the Trustee written instructions as to the amount, date, and manner
of payments which the Trustee is to make from the Rebate Fund to the Federal
government to comply with the requirements of Section 148(f) of the Code,
including payments of installments of at least 90% of the Rebate Amount within
sixty (60) days after the end of each fifth Bond Year, payment of all the Rebate
Amount within sixty (60) days after retirement of the last Bond of each issue,
and payment of unspent proceeds penalties by the dates falling ninety (90) days
after each six month period.  The Company shall give the Authority a copy of the
instructions.
 
(f) The amounts in the Rebate Fund shall be applied at the times and in the
amounts required under the Code solely for the purpose of paying the United
States of America in accordance with Section 148(f) of the Code.
 
(g) With respect to the Bonds, the Company covenants and agrees that it will
comply with the requirements of the Code relating to arbitrage rebate, unspent
proceeds penalty and proceeds investment restrictions in respect of the
Bonds.  It further agrees to pay to the Trustee any interest or penalties which
are payable by reason of the failure of the Company timely to perform its
obligations with respect to the computation and payment of Rebate Amount or the
unspent proceeds penalty.
 
(h) The Authority shall have the right at any time and in its sole and absolute
discretion to obtain from the Company and the Trustee the information necessary
to determine the amount to be paid to the United States.  Additionally, the
Authority may, with prior written notice to the Company, (i) review or cause to
be reviewed any determination of the amount to be paid to the United States made
by or on behalf of the Company and (ii) make or retain a Rebate Expert to make
the determination of the amount to be paid to the United States.  The Company
hereby agrees to be bound by any such review or determination, to pay the costs
of such review, including without limitation the reasonable fees and expenses of
counsel or a Rebate Expert retained by the Authority, and to pay to the Trustee
any additional amounts for deposit in the Rebate Fund required as the result of
any such review or determination.
 
 
24
 
(i) Notwithstanding any provision of this Section 6.10 or the Indenture to the
contrary, the Company shall be liable, and shall indemnify and hold the
Authority and the Trustee harmless against any liability, for payments due to
the United States pursuant to Section 148(f) of the Code.  Further, the Company
specifically agrees that (i) the Authority shall not be held liable, or in any
way responsible, and the Company shall indemnify and hold harmless the Authority
against any liability, for any mistake or error in the filing of the payment or
the determination of the amount due to the United States or for any consequences
resulting from any such mistake or error and (ii) the Trustee shall not be held
liable, or in any way responsible, and the Company shall indemnify and hold
harmless the Trustee against any liability, for any mistake or error by the
Company in the filing of the payment or the determination of the amount due to
the United States or for any consequences resulting from any such mistake or
error by the Company.  The provisions of this paragraph (i) shall survive
termination of this Agreement.  This paragraph (i) shall not constitute a waiver
by the Company of any rights which it may have against any party other than the
Authority and the Trustee for any liability referred to in this paragraph (i).
 
(j) The Company will adopt and implement written tax compliance procedures to
assure compliance with its Tax Covenants sufficient (i) to monitor the
requirements of Section 148 of the Code; and (ii) to ensure that all
nonqualified bonds are remediated in accordance with requirements of the Code
and the regulations thereunder.


(k) The Company shall follow its tax procedures adopted pursuant to Section
6.10(j) hereof in order to satisfy its Tax Covenants.


(l) The Company shall notify the Authority and the Trustee of a Determination of
Taxability by reason of an Event Notice as soon as practicable after the
determination that a violation of a Tax Covenant has occurred.


(m) If pursuant to the Company’s procedures the Company determines that it must
take remedial action to cure a violation of a Tax Covenant, it will promptly
notify the Authority as to the action to be taken.


(n) In the event the Authority becomes aware of a possible violation of a Tax
Covenant, the Authority shall have the right, upon notice to the Company, to
conduct its own investigation, and at the sole cost of expense of the Company,
to retain Bond Counsel to determine any and all actions required to remediate
such violation.


(o) The Authority, the Trustee and the Company recognize that the provisions of
this Section 6.10 are intended to comply with Section 148(f) of the Code and the
regulations thereunder and if as a result of a change in such Section of the
Code or the regulations thereunder or in the interpretation thereof, a change in
this Section 6.10  shall be permitted or necessary to assure continued
compliance with Section 148(f) of the Code and the regulations thereunder, then
with written notice to the Trustee, the Authority and the Company shall be
empowered to so amend this Section 6.10 and the Authority may require, by
written notice to the Company and the Trustee, the Company to so amend this
Section 6.10, and the Company hereby agrees to consent to, comply with and be
bound by any such amendment to this Section 6.10 to the extent necessary or
desirable to assure compliance with the provisions of Section 148(f) of the Code
and the regulations thereunder; provided that either the Authority or the
Trustee shall require, prior to any such amendment becoming effective, at the
sole cost and expense of the Company, a written Opinion of Bond Counsel
satisfactory to the Authority to the effect that either (i) such amendment is
required to maintain the exclusion from gross income under Section 103 of the
Code of interest paid and payable on the Bonds or (ii) such amendment shall not
adversely affect the exclusion from gross income under Section 103 of the Code
of interest paid or payable on the Bonds.
 
 
 
25
 
 
 
(p) Notwithstanding anything herein or in the Indenture to the contrary, the
obligations of the Company under the provisions of this Section 6.10 shall
survive the payment, redemption or defeasance of the Bonds, the resignation or
removal of the Trustee for any reason, and termination of this Agreement.
 
(q) In the event the amount in the Project Fund is insufficient to fund the
Rebate Fund, the Company shall within ten (10) days of receipt of the report
furnished by the Rebate Expert pursuant to paragraph (c) above, pay or cause to
be paid to the Trustee for deposit into the Rebate Fund the difference between
the amount therein and the amount required to fund the Rebate Amount.  If the
Company fails to make or cause any payment required pursuant to this paragraph
(q) to be made when due, the Authority shall have the right, but shall not be
required, to make such payment to the Trustee on behalf of the Company.  Any
amount advanced by the Authority pursuant to this paragraph (q) shall be added
to the moneys owing by the Company under this Agreement and shall be payable on
demand with interest as provided in Section 6.21 hereof.
 
(r) Each payment of the Rebate Amount to be paid to the United States shall be
filed with the Internal Revenue Service Center at such address that may be
specified by the Internal Revenue Service.  Each payment shall be accompanied by
Form 8038-T (or such other form required by the Internal Revenue Service
furnished by the Company or the Authority), executed by the Authority, and a
statement identifying the Authority, the date of the issue, the CUSIP number for
the Bonds with the longest maturity (if available) and a copy of the applicable
Form 8038.
 
Section 6.11 Public Purpose Covenants.
 
The Company covenants that it will throughout the term of this Agreement operate
and maintain the Prior Project in the manner provided in this Agreement, and
will maintain and preserve the Prior Project as an authorized project under the
Act.


 
 
26
 
 
Section 6.12 Agreement Not to Change the Prior Project.
 
The Company agrees that it will not change the Prior Project if any such change
would make inaccurate, in any material respect, the description of the Prior
Project set forth in the documents executed at the time of delivery of the
Refunded Bonds unless (i) the Authority and the Trustee receive an opinion of
Bond Counsel to the effect that such change is permitted by the Act, the
Indenture and this Agreement, and will not for purposes of federal income
taxation adversely affect the exclusion from gross income of interest on the
Bonds; and (ii) the Prior Project as changed will continue to be a “project”
authorized to be financed by the Act as evidenced in writing by the Authority.


Section 6.13 Certificates of No Default and Other Information.
 
The Company shall deliver within 120 days after the close of its Fiscal Year
and, with respect to Section 6.13(d) hereof, on the Date of Issuance to the
Authority and the Trustee the following:


(a) a certificate executed by a Company Representative to the effect that (i) it
is not aware of any condition, event or act which constitutes a Default and (ii)
it is not aware of any condition, event or act which, with notice or lapse of
time, or both, would constitute such a Default, or, in either case, if any such
condition, event or act exists, specifying the same;


(b) a written description of the present use of the Prior Project and a
description of any anticipated material change in the use of the Prior Project
or in the number of employees employed thereat by the Company and the number of
employees employed thereat by any of its affiliates;


(c) a certification to the effect that it is in compliance with its Tax
Covenants; and
 
(d) certificates evidencing that the insurance or self-insurance program
required pursuant to this Agreement (including, without limitation, Article
VII), is in full force and effect, together with copies of any applicable
insurance policies, if requested by the Authority or the Trustee.
 
The Company also hereby agrees to furnish to the Authority all material
information and materials related to the public purposes of the Prior Project or
the Company, including, without limitation, by way of example, changes in
ownership of the Prior Project, changes in the nature of the Prior Project and
employment related matters, that the Authority reasonably requests from time to
time.
 
Section 6.14 Costs and Expenses.
 
All reasonable expenses in connection with the preparation, execution, delivery,
recording and filing of the Indenture, this Agreement, the Bonds and any other
documents in connection therewith, and in connection with the preparation,
issuance and delivery of the Bonds, the Authority’s fees, the reasonable fees
and expenses of McCarter & English, LLP, and the fees and expenses of the
Trustee as set forth in the Indenture shall be paid directly by the
Company.  The Company shall also pay throughout the term of the Bonds the
Authority’s fees and expenses incurred pursuant to the terms of the Bond
Documents.


 
27
 
Section 6.15 Maintain Existence; Covenant Against Sale and Removal.
 
The Company shall maintain its existence as a legal entity and shall not sell,
assign, lease, encumber, transfer or otherwise dispose of (whether in one
transaction or in a series of transactions) substantially all of its assets
without the prior written consent of the Authority, which consent shall not be
unreasonably withheld; provided however that the Company may merge with or into
or consolidate with any other entity, and this Agreement may be transferred
pursuant to such merger or consolidation without obtaining such consent and
without violating this Section 6.15 provided that with respect to a merger or
consolidation with such other entity (i) the Company causes the proposed
surviving, resulting or transferee company to furnish the Authority and the
Trustee with a Change of Ownership Information Form; (ii) the net worth of the
surviving, resulting or transferee company following the merger, consolidation
or transfer is at least 95% of the net worth of the Company immediately
preceding the merger, consolidation or transfer; (iii) any litigation or
investigation in which the surviving, resulting or transferee company or its
officers and directors are involved, and any court, administrative or other
orders to which the surviving, resulting or transferee company or its officers
and directors are subject, relate to matters assumed from the Company (except in
the case where the Authority is an adverse party) or arising in the ordinary
course of business; (iv) the Authority receives an opinion of Bond Counsel to
the effect that such merger or consolidation is permitted by the Act, the
Indenture and this Agreement, will not for purposes of federal income taxation
adversely affect the exclusion from gross income of interest on the Bonds and
will not cause a reissuance of the Bonds; (v) the surviving, resulting or
transferee company assumes in writing or by operation of law the obligations of
the Company under this Agreement and the Note; (vi) after the merger,
consolidation or transfer, the Prior Project shall be operated as an authorized
project under the Act;  and (vii) no Default has occurred and is continuing.


Section 6.16 Governmental Approvals.
 
The Company covenants that it will obtain or cause to be obtained all necessary
approvals and permits from any and all governmental agencies requisite to the
operation of the Prior Project.
 
Section 6.17 Prohibited Facilities.
 
           No proceeds of the Bonds will be used to provide, or to refinance, an
airplane, skybox or other private luxury box, any facility primarily used for
gambling, or any store the principal business of which is the sale of alcoholic
beverages for consumption off premises, land to be used for farming purposes or
any health club facility.


Section 6.18 Compliance with Authority Requests.
 
The Company shall file or record or cause to be filed or recorded all financing
statements that are required in order to fully protect and preserve the security
interests and the priority thereof and the rights and powers of the Trustee in
connection therewith, including without limitation, all continuation statements
for the purpose of continuing without lapse the effectiveness of (i) those
financing statements which shall have been filed at or prior to the Date of
Issuance in connection with the security for the Bonds pursuant to the authority
of the applicable Uniform Commercial Code and (ii) any previously filed
continuation statements that shall have been filed as required herein.  Upon the
filing of any such financing statement or continuation statement, the Company
shall promptly notify the Trustee that the same has been accomplished.  The
Company shall promptly, if requested in writing, furnish to the Trustee prior to
or contemporaneously with the filing or recording of any financing statements
and any continuation statements as required hereunder, an opinion of counsel to
the effect that such filings are sufficient to maintain perfection and priority
of the security interests granted in this Indenture.
 
 
 
 
28
 
 
 
Section 6.19 Project Occupant Applications.
 
Upon the request of the Authority, prior to leasing, subleasing or consenting to
the subleasing or assignment of any lease of all or any part of the Prior
Project comprised of more than 10% of the total Prior Project, the Company shall
cause a Project Occupant Information Form to be submitted to the Authority by
any such lessee, sublessee or lease assignee of the Prior Project.  The Company
shall not permit any such leasing, subleasing or assigning of leases that would
impair the excludability of interest paid on the Bonds from gross income for
purposes of federal income taxation, or that would impair the ability of the
Company to operate the Prior Project or cause the Prior Project not to be
operated as an authorized project under the Act.


Section 6.20 Project Sign.
 
           If requested by the Authority (but subject to governmental rules and
regulations applicable thereto), the Company shall cause to be posted and
maintained at the site of the Prior Project a sign, three feet in width and five
feet in length, reading as follows:


FINANCIAL ASSISTANCE FOR THIS PROJECT PROVIDED BY THE
NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY
Chris Christie, Governor
Alfred C. Koeppe, Chairman


Section 6.21 Advances by Authority.
 
In the event the Company fails to take out or maintain the full insurance
coverage required by Section 7.04 or 7.05 of this Agreement or fails to pay the
charges required to be paid hereunder at or prior to the time they are required
to be paid, the Authority may (but shall not be obligated to) take out such
required policies of insurance and pay the premiums on the same, and pay such
charges or such other amounts as are necessary to perform the Company’s
obligations hereunder.  In the event that the Authority takes any of the
foregoing actions, the Authority shall notify the Company and the Trustee in
writing.  All amounts so advanced therefor by the Authority shall become an
additional obligation of the Company to the Authority, which amounts, together
with interest thereon at the rate equal to the interest rate on the Bonds from
the date advanced, the Company agrees to pay on demand.  Any remedy vested in
the Authority for the collection of loan repayments hereunder shall also be
available to the Authority for the collection of all such amounts so advanced.


 
 
29
 
 
 
 
Section 6.22 Affirmative Action and Prevailing Wage Regulations.
 
For any rebuilding, replacement, repair or restoration of the Prior Project, the
Company shall comply with the Authority’s Affirmative Action Program and
Prevailing Wage Rate Provisions and to that end shall:


(a) Insert in all construction bid specifications for any Construction Contract
the following provisions:
 
(i) Construction of this project is subject to an Affirmative Action Program of
the New Jersey Economic Development Authority which program establishes hiring
goals for minority and female workers.  Any contractor or subcontractor must
agree to make every effort to meet the established goals and to submit certified
reports and records required by the Authority.  Copies of the Affirmative Action
Program may be obtained by writing to:  Office of Affirmative Action; New Jersey
Economic Development Authority, Gateway One, Suite 2403, Newark, New Jersey
07102; and
 
 
(ii) Submission of a bid signifies that the bidder knows the requirements of the
Affirmative Action Program and signifies the bidder’s intention to comply
therewith.  Construction of this project is subject to N.J.A.C. 19:30 3.1 et
seq.  Workers employed in construction of this project must be paid at a rate
not less than the Prevailing Wage Rate established by the New Jersey
Commissioner of Labor;
 


(b) Include in all Construction Contracts those provisions which are set forth
in the Addendum to Construction Contract annexed hereto as Exhibit C or any
amendments thereto as may be authorized and approved by the Authority;
 
(c) Obtain from all contractors and submit to the Authority a Contractor’s
Certificate and Agreement in the form annexed hereto as Exhibit D within 3 days
of the execution of any Construction Contract;
 
(d) Create an office of Company Affirmative Action and maintain in that office
until the Completion Date an individual having responsibility to coordinate
compliance by the Company with the Authority’s Affirmative Action Program and to
act as liaison with the Authority’s Office of Affirmative Action;
 
(e) Submit to the Authority and the Trustee on the Completion Date, a
Contractor’s Completion Certificate in the form annexed hereto as Exhibit E;
 
(f) Furnish to the Authority all other reports and certificates required under
the Authority’s Affirmative Action Program and Prevailing Wage Rate Provisions;
and
 
(g) Include or cause to be included in all Construction Contracts for any
rebuilding, replacement, repair or restoration of the Prior Project, a
provision, term or condition authorizing and allowing a holdback equal to either
(i) if the Construction Contract is less than fifty percent (50%) complete as
determined by the Company, ten per centum (10%), and (ii) if the Construction
Contract is equal to or greater than fifty percent (50%) complete but less than
ninety percent (90%) complete as determined by the Company, five per centum
(5%), of the total amount agreed to be paid to the contractor for the work done
pursuant to any such Construction Contract and subject to the Affirmative Action
Program which amount is to represent the retainage for the purpose of assuring
contractor compliance with the Affirmative Action Program of the Authority, said
sum to be disbursed to the contractor only upon compliance with the terms and
conditions of Section 6.06 of the Indenture and (1) the execution and filing of
the Contractor’s Completion Certificate; (2) the execution and filing of the
Company’s Completion Certificate; and (3) receipt by the Company of a written
notice issued by the Authority’s Office of Affirmative Action that the
contractor has complied with the requirements of the Affirmative Action Program.
 
 
30
 
 
(h) Notwithstanding the above provisions of this Section 6.22, in the event that
a court of competent jurisdiction finally determines that the Affirmation Action
Program or any provision thereof or the Prevailing Wage Rate Provisions or any
provision thereof is legally invalid or unenforceable, the Company shall have no
obligation to comply with the invalid or unenforceable provision or provisions.
 
Section 6.23 Relocation of the Prior Project.
 
The Company shall not relocate the Prior Project or any part thereof out of the
State.  The Company shall not relocate the Prior Project or any part thereof
within the State without the prior written consent of an Authority
Representative and an Opinion of Bond Counsel that the relocation of the Prior
Project within the State will not adversely affect the tax-exempt status of the
Bonds.


Section 6.24 Compliance with Laws.
 
The Company shall comply in all material respects with all laws, ordinances and
regulations, including, without limitation, all zoning and environmental laws,
ordinances and regulations, of any duly constituted authority which if not
complied with, could reasonably be expected to materially adversely affect the
Prior Project or the use thereof.  The Company shall have the right in good
faith to contest or appeal from such laws, ordinances and regulations and any
decision adverse to the Company based thereon, but all costs, fees and expenses
incurred in connection with such proceedings shall be borne by the Company;
provided, however, the Company must first give the Authority written notice of
any such contest.  The Company agrees that it shall not discriminate or permit
any discrimination in the use of the Prior Project against any person on the
grounds of race, color, religion, gender, age or national origin in any manner
prohibited by the laws of the United States or the State, and shall provide the
State with all information required by law concerning employment practices and
procedures.
 


 
31
 


ARTICLE VII
 
 
ASSIGNMENT, SELLING, LEASING;
 
INDEMNIFICATION; INSURANCE
 
Section 7.01 Assignment, Selling and Leasing.
 
To the extent permitted by Section 6.15 hereof, this Agreement may be assigned
and the Prior Project may be sold or leased, as a whole or in part, with the
prior written consent of the Credit Provider, but, so long as a Credit Facility
is in place and no default has occurred and is continuing thereunder, without
the necessity of obtaining the consent of either the Issuer or the Trustee;
provided, however, that no such assignment, sale or lease shall, in the opinion
of Bond Counsel, a copy of which will be provided to the Authority and the
Trustee prior to such lease or sale, result in interest on any of the Bonds
becoming includable in gross income for federal income tax purposes, or shall
otherwise violate any provisions of the Act; provided further, however, that no
such assignment, sale or lease shall relieve the Company of any of its
obligations under this Agreement nor shall such assignment or sale of the Prior
Project as a whole become effective until such assignee or purchaser agrees to
be bound by the terms of this Agreement.


Section 7.02 Release and Indemnification Covenants.
 
(a) The Company agrees to and does hereby indemnify and hold harmless the
Authority, any person who “controls” the Authority (within the meaning of
Section 15 of the Securities Act of 1933, as amended), the Trustee and any
member, principal, officer, director, official, agent, employee, and attorney
thereof or of the Authority, the Trustee or the State (collectively, the
“Indemnified Parties”) against any and all losses, claims, damages or
liabilities (including all costs, expenses and reasonable counsel fees incurred
in investigating or defending such claim) suffered by any of the Indemnified
Parties to the extent caused by, relating to, arising out of, resulting from, or
in any way connected with (i) the condition, use, ownership, possession,
conduct, management, planning, design, acquisition, construction, installation,
financing or sale of the Prior Project or any part thereof including the payment
of the Rebate Amount to the federal government; (ii) any untrue statement of a
material fact contained in information provided by the Company with respect to
the transactions contemplated hereby; (iii) any omission by the Company of a
material fact necessary to be stated therein in order to make such statement not
misleading or incomplete; or (iv) the acceptance or administration by the
Authority without gross negligence or willful misconduct of its duties under the
Indenture or this Agreement.  In case any action shall be brought against one or
more of the Indemnified Parties based upon any of the above and in respect to
which indemnity may be sought against the Company, such Indemnified Party shall
promptly notify the Company in writing, and except where the Company is the
claimant the Company shall assume the defense thereof, including the employment
of counsel reasonably satisfactory to the Indemnified Party, the payment of all
reasonable costs and expenses and the right to negotiate and consent to
settlement.  Any one or more of the Indemnified Parties shall have the right to
employ separate counsel (reasonably satisfactory to the Company) at the
Company’s expense in any such action and to participate in the defense thereof
if, in the reasonable opinion of the Indemnified Party, a conflict of interest
could arise out of the representation of the parties by the same counsel.  The
Company shall not be liable for any settlement of any such action effected
without the Company’s consent, but if settled with the consent of the Company,
or if there is a final judgment for the claimant on any such action, the Company
agrees to indemnify and hold harmless the Indemnified Parties from and against
any loss or liability by reason of such settlement or judgment.
 
 
 
32
 
 
(b) The Company agrees to and does hereby indemnify and hold harmless the
Indemnified Parties against any and all losses, claims, damages or liabilities
(including all costs, expenses, and reasonable counsel fees incurred in
investigating or defending such claim) suffered by any of the Indemnified
Parties and caused by, relating to, arising out of, resulting from, or in any
way connected to an examination, investigation, audit or litigation by the
Internal Revenue Service with respect to the tax-exempt status of interest on
the Bonds or investigation by the Securities Exchange Commission or other state
or federal agency with respect to the sale or distribution of the Bonds.  In the
event of such examination, investigation, audit, or litigation, the Indemnified
Parties shall promptly notify the Company in writing thereof and shall have the
right to employ counsel reasonably satisfactory to the Company at the Company’s
expense, provided that any one or more of the Indemnified Parties shall have the
right to employ separate counsel (reasonably satisfactory to the Company) at the
Company’s expense in any such action and to participate in the defense thereof
if, in the reasonable opinion of the Indemnified Party, a conflict of interest
could arise out of the representation of the parties by the same counsel.  In
such event, the Company shall assume the primary role in responding to and
negotiating with the Internal Revenue Service, but shall inform the Indemnified
Parties of the status of the investigation.  In the event the Company fails to
respond adequately and promptly to any such examination, investigation, audit,
or litigation, the Authority shall have the right to assume the primary role in
responding to and negotiating with the Internal Revenue Service and shall have
the right to enter into a closing agreement or settlement, for which the Company
shall be liable.


(c) Notwithstanding anything in this Agreement to the contrary which may limit
recourse to the Company or may otherwise purport to limit the Company’s
liability, the provisions of this Section shall control the Company’s
obligations and shall survive repayment of the Bonds.
 
(d) The Authority and Trustee shall be protected in its or their acting upon any
paper or documents (whether in their original or facsimile form) reasonably
believed by it or them to be genuine, and it or they may conclusively rely upon
the advice of counsel and may (but need not) require further evidence of any
fact or matter before taking any action.  No recourse shall be had by the
Company for any claim based on the Indenture or this Agreement against any
member, officer, employee or agent of the Authority or the Trustee alleging
personal liability on the part of such person.
 
Notwithstanding anything to the contrary contained herein, the Company shall
have no liability to indemnify an Indemnified Party against losses, claims,
damages or liabilities to the extent resulting from the gross negligence or
willful misconduct of such Indemnified Party.


 
33
 
Section 7.03 Indemnification of Trustee.
 
The Company shall and hereby agrees to fully indemnify the Trustee for, and hold
the Trustee harmless against, any loss, liability, claim, damage or expense
(including the costs and expenses of defending against any claim or liability
and enforcing its rights hereunder) incurred without gross negligence or willful
misconduct by the Trustee and arising out of or in connection with its acting as
Trustee under the Indenture.


Section 7.04 Property Insurance Required.
 
                      The Company agrees, at its sole cost and expense, to keep
all buildings, structures, improvements and personal property related to the
Prior Project (hereinafter the “Property”) insured at all times throughout the
term of this Agreement against loss or damage by fire, lightning, windstorm,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft
and vehicles, and smoke damage and loss or damage from such hazards as are
presently included in so-called “extended coverage” and against vandalism and
malicious mischief and against such other insurable hazards as, under good
insurance practices, from time to time are insured against for similar
properties in the State.  Such insurance shall be in a minimum amount at least
equal to the greater of (i) outstanding principal amount of the Bonds and (ii)
the replacement value thereof (but with regard to the peril of earthquake, such
minimum amount need not exceed $5,000,000), and shall name the Trustee and the
Authority as additional insureds.


Section 7.05 Liability Coverages Required.
 
                      The Company at its own cost and expense will provide and
keep in force during the term of this Agreement and until payment of the Bonds
in full shall have occurred comprehensive general liability insurance with
respect to bodily injury and property damage with a combined single limit of not
less than $1,000,000 per occurrence and not less than $2,000,000 annual
aggregate, together with not less than $5,000,000 excess liability coverage, and
not less than the amount required by law with respect to workmen’s compensation
insurance, and such other liability insurance as is customarily maintained by
responsible persons or entities owning and operating properties similar to the
Prior Project.  In addition, the Company, at its sole expense, shall provide and
keep in force whenever construction is or major alterations to the Property are
being performed, policies of contingent public liability insurance.  Such
contingent liability insurance shall be a public liability policy covering at
least the hazards of all phases of the construction being performed by the
Company or its contractors, the hazards arising from the ownership and
possession of the Property, and the hazards of any operations, other than
construction, being carried on by the Company on any part of the Prior Project
during the construction period.


The proceeds of all public liability insurance shall be applied to the payment
of any judgment, settlement or liability incurred for risks covered by such
insurance.


Section 7.06 General Insurance Provisions.
 
                      All policies of insurance and renewals thereof required
under this Agreement shall contain provisions complying with the requirements
hereof and shall be issued by such insurer or insurers as shall be financially
responsible, qualified to do business in the State and of recognized
standing.  The Company shall have the right to carry the insurance provided for
in this Agreement or any portion thereof under blanket policies.  All insurance
as to form, amount and insurance broker shall be reasonably satisfactory to the
Authority.  All policies shall require that no less than thirty (30) days’
written notice of cancellation or material change will be given to the Authority
and the Trustee.  All cost of insurance shall be borne by the Company.  On or
prior to the Date of Issuance, the Company will deliver to the Authority
certificates of insurance evidencing the insurance which is required by this
Agreement.  Any certificate of insurance furnished pursuant hereto shall set
forth the amounts of insurance and coverage, shall evidence that such amounts
are at least equal to the amounts required by this Article VII and shall
evidence that the related policy or policies of insurance insure against the
risks set forth hereinabove, cannot be adversely modified or canceled without
thirty (30) days’ prior written notice to the Trustee and the Authority, and
have a replacement cost endorsement meeting the requirements hereof.  All
insurance is required commencing from the date hereof and is to be continued
throughout the term of this Agreement.  All property and liability insurance
shall be so written or endorsed as to make the Authority and the Trustee
additional insureds under such policies as their interests may appear.  The
Company shall not violate or permit to be violated any of the conditions of the
policies of insurance required to be maintained hereunder.


 
34
 
All liability insurance policies covering the Prior Project shall provide, inter
alia, that the Authority and the Trustee shall not be subject to defenses
otherwise available to the insurer against the insured thereunder.
 
With respect to all policies of insurance which the Company is hereinabove
required to carry:
 
(a) In the event the Company shall fail to maintain the insurance coverage
required by this Agreement, the Authority or the Trustee may (but shall be under
no obligation to), after ten (10) days written notice to the Company unless
cured within such ten (10) days, contract for the required policies of insurance
and pay the premiums on the same and the Company agrees to reimburse the
Authority or the Trustee, as the case may be, to the extent of the amounts so
advanced with interest thereon at the maximum rate permitted by law;
 
(b) In the event of loss with respect to the Prior Project or an event which
would constitute loss with respect to the Prior Project, under any policy, the
Company shall give prompt notice thereof to the Authority and the Trustee, and
the Authority and the Trustee may make proof of loss if not made promptly by the
Company;
 
(c) Each insurance carrier is hereby authorized and directed to make payments
under each respective insurance policy directly to the Trustee instead of to the
Company or to the Trustee and the Company jointly, and the Company appoints the
Trustee, irrevocably and coupled with an interest, as the Company’s
attorney-in-fact to endorse any draft therefor and make the deposits required by
this Agreement;
 
(d) Each policy of insurance and all renewals thereof are hereby assigned to the
Authority and the Trustee as their interests may appear as additional security
for payment of the indebtedness hereby secured, and the Company hereby agrees
that any values available thereunder upon cancellation or termination of any of
said policies or renewals, whether in the form of return of premiums or
otherwise, shall be payable to the Authority and the Trustee as assignee
thereof; and
 
 
 
 
 
 
35
 
 
(e) If the Authority or the Trustee becomes the owner of the Prior Project or
any part thereof by foreclosure or otherwise, each such insurance policy,
including all right, title and interest of the Company thereunder, to the extent
related to the Prior Project, shall become the absolute property of the
Authority or the Trustee.
 
(f) The Company may satisfy the insurance requirements of this Section and
Section 7.04 and 7.05 hereof with a program of self-insurance in accordance with
standard industry practice.
 
Section 7.07 Damage, Destruction or Condemnation.
 
(a) Unless provided otherwise in the Credit Agreement or Bank Mode Credit
Agreement, in the event that at any time during the term of this Agreement the
whole or part of the Prior Project shall be damaged or destroyed, or taken or
condemned by a competent authority for any public use or purpose, or by
agreement between the Company and those authorized to exercise such right, or if
the temporary use of the Prior Project shall be so taken by condemnation or
agreement (a “Loss Event”);
 
(i) the Authority shall have no right or obligation to rebuild, replace, repair
or restore the Prior Project,
 
 
(ii) the Company shall have no obligation to rebuild, replace, repair or restore
the Prior Project,
 
 
(iii) there shall be no abatement, postponement or reduction in the amounts
payable by the Company under this Agreement, and
 
 
(iv) the Company will promptly give written notice of a material Loss Event to
the Authority and the Trustee, generally describing the nature and extent
thereof.
 
(b) In the event that the whole or a part of the Prior Project is damaged or
destroyed or taken or condemned by a competent authority and the Company does
not rebuild, replace, repair or restore the Prior Project, the Company shall
cause the Bonds to be redeemed pursuant to Section 3.01(i) of the Indenture
unless it receives an opinion of Bond Counsel that the Prior Project would still
constitute an exempt facility within the meaning of Section 142(a)(1) of the
Code or that failure to rebuild would not cause the interest on the Bonds to be
includable in gross income for Federal income tax purposes.
 
In the event that the whole or a part of the Prior Project is damaged or
destroyed or taken or condemned by a competent authority and the Company
rebuilds, replaces, repairs or restores the Prior Project, the Company shall do
so at its own cost and expense (including, without limitation, from amounts
deposited into the Project Fund).  The Company shall not by reason of payment of
any such excess costs be entitled to any reimbursement from the Authority, the
Trustee or any Bondholder, nor shall the amounts payable by the Company under
this Agreement be abated, postponed or reduced.  Any such rebuilding,
replacement, repair, restoration or substitution shall:
 
 
36
 
(i) to the extent the Company rebuilds, replaces, repairs, restores or
substitutes for the Prior Project as a result of such Loss Event, such
rebuilding, replacement, repair, restoration or substitution shall automatically
be deemed to be included in the Prior Project for all purposes under the Bond
Documents;
 
(ii) not change the nature of the Prior Project as an authorized project as
defined in and as contemplated by the Act, nor change the nature of the Prior
Project so that it would not constitute an exempt facility within the meaning of
Section 142(a)(1) of the Code; and
 
(iii) be effected with due diligence in a good and workmanlike manner, in
compliance with all applicable legal requirements and be promptly and fully paid
for by the Company in accordance with the terms of the applicable contract(s)
therefor.
 
(c) The Authority and the Company shall cooperate and consult with each other in
all matters pertaining to the settlement, compromise, arbitration or adjustment
of any claim or demand on account of any Loss Event, but the settlement,
compromise, arbitration or adjustment of any such claim or demand shall be
subject to the approval only of the Company.
 
(d) Any proceeds received by or payable to the Company or the Authority as a
result of a Loss Event (whether from insurance, as a condemnation award or
otherwise) shall, unless used to redeem Bonds, be deposited into the Project
Fund.
 
Section 7.08 Issuer to Grant Security Interest to Trustee.
 
The parties hereto agree that pursuant to the Indenture, the Issuer shall assign
to the Trustee, in order to secure payment of the Bonds, all of the Issuer's
right, title and interest in and to this Agreement, subject to the Reserved
Rights.
 



 
37
 

ARTICLE VIII
 
DEFAULTS AND REMEDIES
 
Section 8.01 Defaults Defined.
 
The following shall be “Defaults” under this Agreement and the term “Default”
shall mean, whenever it is used in this Agreement, any one or more of the
following events:


(a) Failure by the Company to provide the Authority with moneys sufficient to
pay, or otherwise cause to be paid, when due, interest on any Bond.


(b) Failure by the Company to provide the Authority with moneys sufficient to
pay, or otherwise cause to be paid, when due, the principal of, or premium, if
any, on, any Bond, whether at the stated maturity thereof or upon proceedings
for redemption thereof, or upon the maturity thereof by declaration.


(c) Failure by the Company to provide the Authority with moneys sufficient to
pay, or otherwise cause to be paid, when due, the Purchase Price of any Bond at
the time required by Section 4.01 or 4.02 of the Indenture.


(d) Failure by the Company to provide the Authority with moneys sufficient to
pay, or otherwise cause to be paid, when due, any other amount due pursuant to
Section 4.02(a) or (e) hereof.


(e) Failure by the Company to observe and perform any covenant, condition or
agreement on its part to be observed or performed, other than as referred to in
Sections 8.01(a) through 8.01(d) hereof, for a period of thirty (30) days after
written notice specifying such failure and requesting that it be remedied shall
have been given to the Company by the Authority or the Trustee, unless the
Authority and the Trustee shall agree in writing to an extension of such time
prior to its expiration; provided, however, if the failure (other than a failure
to satisfy a monetary obligation) stated in the notice cannot be corrected
within the applicable period, the Authority and the Trustee will not
unreasonably withhold their consent to an extension of such time if corrective
action is instituted by the Company within the applicable period and diligently
pursued until such failure is corrected.


(f) The dissolution or liquidation of the Company, except as authorized by
Section 2.02 or Section 6.15 hereof, or the voluntary initiation by the Company
of any proceeding under any federal or state law relating to bankruptcy,
insolvency, arrangement, reorganization, readjustment of debt or any other form
of debtor relief, or the initiation against the Company of any such proceeding
which shall remain undismissed for sixty (60) days, or failure by the Company to
promptly have discharged any execution, garnishment or attachment of such
consequence as would impair the ability of the Company to carry on its
operations at the Prior Project, or assignment by the Company for the benefit of
creditors, or the entry by the Company into an agreement of composition with its
creditors or the failure generally by the Company to pay its debts as they
become due.


 
38
 
(g) The occurrence of a Default under the Indenture.


The provisions of subsection (b) of this Section are subject to the following
limitation:  if by reason of force majeure the Company is unable in whole or in
part to carry out any of its agreements contained herein (other than its
obligations referred to in Sections 8.01(a) through 8.01(d) hereof or other
monetary obligations), the Company shall not be deemed in Default during the
continuance of such inability. The term “forcemajeure”  as used herein shall
mean, without limitation, the following:  acts of God; strikes or other
industrial disturbances; acts of public enemies; orders or restraints of any
kind of the government of the United States of America or of the State or of any
of their departments, agencies or officials, or of any civil or military
authority; insurrections; riots; landslides; earthquakes; fires; storms;
droughts; floods; explosions; breakage or accident to machinery, transmission
pipes or canals; and any other cause or event not reasonably within the control
of the Company.  The Company agrees, however, to remedy with all reasonable
dispatch the cause or causes preventing the Company from carrying out its
agreement, provided that the settlement of strikes and other industrial
disturbances shall be entirely within the discretion of the Company and the
Company shall not be required to settle strikes, lockouts and other industrial
disturbances by acceding to the demands of the opposing party or parties when
such course is in the judgment of the Company unfavorable to the Company.


Section 8.02 Remedies on Default.
 
Whenever any Default referred to in Section 8.01 hereof shall have happened and
be continuing, the Trustee, or the Authority with the written consent of the
Trustee, may take one or any combination of the following remedial steps:


(a) If the Trustee has declared the Bonds immediately due and payable pursuant
to Section 9.02 of the Indenture, by written notice to the Company, declare an
amount equal to all amounts then due and payable on the Bonds, whether by
acceleration of maturity (as provided in the Indenture) or otherwise, to be
immediately due and payable as liquidated damages under this Agreement and not
as a penalty, whereupon the same shall become immediately due and payable;


(b) Have reasonable access to and inspect, examine and make copies of the books
and records and any and all accounts, data and income tax and other tax returns
of the Company relating to the Project or the Prior Project during regular
business hours of the Company and upon reasonable prior notice, if reasonably
necessary in the opinion of the Trustee; or


(c) Take whatever action at law or in equity may appear necessary or desirable
to collect the amounts then due and thereafter to become due, or to enforce
performance and observance of any obligation, agreement or covenant of the
Company under this Agreement.


 
39
 
 
Any amounts collected pursuant to action taken under this Section (other than
moneys collected in connection with the Authority’s Reserved Rights, which
amounts may be paid directly to the Authority) shall be paid into the Bond Fund
and applied in accordance with the provisions of the Indenture.


Section 8.03 Additional Authority Remedies on Default.
 
In addition to the remedies permitted by Section 8.02 hereof and by law, the
following shall constitute additional and, with respect to Section 8.03(a),
exclusive, remedies of the Authority:


(a) upon the occurrence of any of the following, the Company shall, at the
direction of the Authority, prepay all amounts due hereunder in full together
with interest accrued and to accrue to the redemption date, so as to effect the
mandatory redemption of the Bonds pursuant to Section 3.01(ii) of the Indenture:
(i) the Company ceases to operate the Prior Project or ceases to cause the Prior
Project to be operated as an authorized project under the Act, in either case,
for twelve (12) consecutive months, without first obtaining the written consent
of the Authority, or (ii) any representation or warranty of the Company in this
Agreement or in any other document furnished in connection with this Agreement
proves to have been false or misleading in any material respect when made.  The
Authority shall give notice to the Company, the Trustee and, if applicable, any
Credit Facility Provider, Bank or Administrative Agent in place with respect to
the Bonds, of any such occurrence, whereupon the Trustee shall give notice to
the Bondholders of the redemption of the Bonds pursuant to the terms of the
3.01(ii) of the Indenture and will set a redemption date pursuant to the terms
of the Indenture, but in no event later than 60 days after the Authority gives
notice to the Trustee of the occurrence.  The prepayment of all amounts due
hereunder shall be due and payable on the second Business Day next preceding the
redemption date for the Bonds.  Prepayment by the Company pursuant to this
Section shall be in an amount sufficient, together with other funds on deposit
with the Trustee which are available for such purpose, to redeem the Bonds then
Outstanding and to pay (i) all other amounts due hereunder, (ii) all
Administration Expenses accrued and to accrue through the redemption date and
(iii) any other expenses and fees required to satisfy and discharge the
Indenture.
 
(b) in addition to the remedy specified in paragraph (a) above, if the Company
commits a breach or threatens to commit a breach of any of the provisions of
this Agreement or of any of the other Bond Documents, the Authority shall have
the right and remedy, without posting bond or other security, to have the
provisions of this Agreement specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause immediate and irreparable injury to the Authority
and that money damages will not provide an adequate remedy therefor.
 
The exercise of rights under Section 8.03(b) shall not preclude the Authority’s
exercise of rights under Section 8.03(a) above and shall not diminish the
Trustee’s right to enforce specific performance, if appropriate, of the Bond
Documents.
 
 
40
 
 
Section 8.04 No Remedy Exclusive.
 
Subject to Section 9.02 of the Indenture, no remedy herein conferred upon or
reserved to the Authority or the Trustee is intended to be exclusive of any
other available remedy or remedies, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Agreement or now or hereafter existing at law or in equity.  No delay or
omission to exercise any right or power accruing upon any Default shall impair
any such right or power or shall be construed to be a waiver thereof, but any
such right or power may be exercised from time to time and as often as may be
deemed expedient.  In order to entitle the Authority or the Trustee to exercise
any remedy reserved to it in this Article, it shall not be necessary to give any
notice, other than such notice as may be required in this Article or by
applicable law.  Such rights and remedies as are given the Authority hereunder
shall also extend to the Trustee, and the Trustee and the Owners of the Bonds,
subject to the provisions of the Indenture, shall be entitled to the benefit of
all covenants and agreements herein contained.


Section 8.05 Agreement to Pay Attorneys’ Fees and Expenses.
 
In the event the Company should default under any of the provisions of this
Agreement and the Authority should employ attorneys or incur other expenses for
the collection of payments required hereunder or the enforcement of performance
or observance of any obligation or agreement on the part of the Company herein
contained, the Company agrees that it will on demand therefor pay to the
Authority the reasonable fee of such attorneys and such other reasonable
expenses actually incurred by the Authority.


Section 8.06 No Additional Waiver Implied by One Waiver.
 
In the event any agreement contained in this Agreement should be breached by
either party and thereafter waived by the other party, such waiver shall be
limited to the particular breach so waived and shall not be deemed to waive any
other breach hereunder.


Section 8.07 Default by Authority - Limited Liability.
 
Notwithstanding any provision to the contrary set forth in this Agreement, no
provision of this Agreement shall be construed so as to give rise to a pecuniary
liability of the Authority or its members or to give rise to a charge upon the
general credit of the Authority or such members; the liability of the Authority
hereunder shall be limited to its interest in this Agreement and the lien of any
judgment shall be restricted thereto.  There shall be no other recourse against
the Authority or any other property now or hereafter owned by it.  No recourse
shall be had or any claim based on this Agreement or the Bonds or any document
delivered pursuant to this Agreement or the Bonds against any member, officer or
employee, past, present or future, of the Authority or of any successor body,
either directly or through the Authority or any such successor body, under any
constitutional provision, statute or rule of law or by the enforcement of any
assessment or penalty or otherwise.  This Section 8.07 shall not relieve the
Company of any liability or obligation under any instrument relating to this
Agreement, the Indenture, or any other Bond Document.  In the performance of the
agreements of the Authority herein contained, any obligation it may incur for
the payment of money shall not be a debt or obligation of the State or any
political subdivision thereof.  The Authority does not assume general liability
for the repayment of the Bonds or for the costs, fees, penalties, taxes,
interest, charges, insurance or any other payments recited herein, but shall be
obligated to pay the same only out of the amounts payable by the Company
hereunder.  The Authority shall not be required to do any act whatsoever or
exercise any diligence whatsoever to mitigate the damages to the Company if a
Default shall occur hereunder.  Nothing herein shall preclude the Company from
proceeding against the Authority for specific performance (or other equitable
remedy in the nature of specific performance) of the Authority’s obligations
hereunder.


 
41
 
THE STATE IS NOT OBLIGATED TO PAY, AND NEITHER THE FAITH AND CREDIT NOR TAXING
POWER OF THE STATE IS PLEDGED TO THE PAYMENT OF, THE PRINCIPAL, REDEMPTION
PRICE, IF ANY, OR PURCHASE PRICE, IF ANY, OF OR INTEREST ON THE BONDS.  THE
BONDS ARE SPECIAL, LIMITED OBLIGATIONS OF THE AUTHORITY, PAYABLE SOLELY OUT OF
THE REVENUES OR OTHER RECEIPTS, FUNDS OR MONEYS OF THE AUTHORITY PLEDGED UNDER
THE INDENTURE AND FROM ANY AMOUNTS OTHERWISE AVAILABLE UNDER THE INDENTURE FOR
THE PAYMENT OF THE BONDS.  THE BONDS DO NOT NOW AND SHALL NEVER CONSTITUTE A
CHARGE AGAINST THE GENERAL CREDIT OF THE AUTHORITY.  THE AUTHORITY HAS NO TAXING
POWER.

 
42
 

ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01 Term of Agreement.
 
This Agreement shall remain in full force and effect from the date hereof to and
including November 1, 2033 or until such time as all of the Bonds and the fees
and expenses of the Authority and the Trustee and all amounts payable to the
Credit Provider under the Credit Agreement shall have been fully paid or
provision made for such payments, whichever is later; provided, however, that
this Agreement may be terminated prior to such date pursuant to Article V of
this Agreement, but in no event before all of the obligations and duties of the
Company hereunder have been fully performed, including, without limitation, the
payments of all costs and fees mandated hereunder.


Section 9.02 Notices.
 
All notices, certificates or other communications hereunder shall be
sufficiently given and shall be deemed given when delivered or mailed by
certified or registered mail, postage prepaid, addressed as follows:


If to the Authority:
New Jersey Economic Development Authority

P.O. Box 990
36 West State Street
Trenton, New Jersey  08625
Attention: Director of Bonds and Incentives


If to the Trustee:
Delivery Office (for Bond Tenders):

The Bank of New York Mellon Trust
 Company, N.A.
111 Sanders Creek Parkway
East Syracuse, NY 13057
Attention: Corporate Trust - Reorg


Principal Office (for all other purposes):
The Bank of New York Mellon Trust
 Company, N.A.
10161 Centurion Parkway
Jacksonville, FL 32256
Attn:  Craig Kaye


If to the Company:
Pivotal Utility Holdings, Inc.

 
c/o AGL Resources Inc.

 
Ten Peachtree Place

 
Atlanta, Georgia  30309

 
Attention: Treasurer



 
43
 
 
with a copy to:
Pivotal Utility Holdings, Inc.

 
c/o AGL Resources Inc.

 
Ten Peachtree Place

 
Atlanta, Georgia  30309

 
Attention: General Counsel



If to Fitch:
Fitch, Inc.

One State Street Plaza
New York, New York 10004
Attention: Structured Finance


If to Moody’s:
Moody’s Investors Service, Inc.

7 World Trade Center
250 Greenwich Street
New York, New York 10007
Attention:  Municipal Structured Products Group


If to S&P:
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc.

55 Water Street, 42nd Floor
New York, New York 10041
Attention:  LOC Surveillance
Email:  nyloc@standardandpoors.com


A duplicate copy of each notice, certificate or other communication given
hereunder by the Authority or the Company shall also be given to the Trustee and
the Credit Provider (if any).  The Authority, the Company, the Trustee, and the
Credit Provider (if any) may, by written notice given hereunder, designate any
further or different addresses to which subsequent notices, certificates or
other communications shall be sent.


Section 9.03 Binding Effect.
 
This Agreement shall inure to the benefit of and shall be binding upon the
Authority, the Company, the Credit Provider (if any), the Trustee, the Owners of
Bonds and their respective successors and assigns, subject, however, to the
limitations contained in Section 2.02(b) hereof.


Section 9.04 Severability.
 
In the event any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.


Section 9.05 Amounts Remaining in Funds.
 
Subject to the provisions of Section 6.11 of the Indenture, it is agreed by the
parties hereto that any amounts remaining in any account of the Bond Fund, the
Project Fund, or any other fund (other than the Rebate Fund) created under the
Indenture upon expiration or earlier termination of this Agreement, as provided
in this Agreement, after payment in full of the Bonds (or provision for payment
thereof having been made in accordance with the provisions  of the Indenture)
and the fees and expenses of the Authority in accordance with this Agreement and
the Trustee in accordance with the Indenture, shall belong to and be paid to the
Company by the Trustee.


 
44
 
Section 9.06 Amendments, Changes and Modifications.
 
Subsequent to the issuance of Bonds and prior to their payment in full (or
provision for the payment thereof having been made in accordance with the
provisions of the Indenture), and except as otherwise herein or in the Indenture
expressly provided, this Agreement may not be effectively amended, changed,
modified, altered or terminated without the written consent of the Trustee and,
prior to the Credit Facility Termination Date and payment of all amounts payable
to the Credit Provider under the Credit Agreement, the consent of the Credit
Provider, in accordance with the provisions of the Indenture.


Section 9.07 Execution in Counterparts.
 
This Agreement may be simultaneously executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.


Section 9.08 Applicable Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State.


Section 9.09 Captions.
 
The captions and headings in this Agreement are for convenience only and in no
way define, limit or describe the scope or intent of any provisions or Sections
of this Agreement.




Section 9.10 Survival of Authority Reserved Rights.
 
The Reserved Rights and the Authority’s ability to enforce the Reserved Rights
will survive the termination of this Agreement so long as the Bonds are
Outstanding.


Section 9.11 Company Representative.
 
Whenever under the provisions of this Agreement the approval of the Company is
required or the Authority or the Trustee is required to take some action at the
request of the Company, such approval or such request shall be given for the
Company by the Company Representative, and the Authority or Trustee may rely
upon the approval of such Authorized the Company Representative or act upon such
request and neither party hereto shall have any complaint against the other or
against the Trustee as a result of any such action taken.


 
45
 
Section 9.12 Intention of Parties.
 
It is the express intention of the parties hereto that the purchase, sale or
transfer of any Bonds, as provided in the Indenture, shall not constitute or be
construed to be the extinguishment of any Bonds or the indebtedness represented
thereby (except to the extent any such Bonds may be canceled pursuant to the
Indenture) or the reissuance of any Bonds or the refunding of any indebtedness
represented thereby.


Section 9.13 Company to Perform Certain Covenants Under Indenture.
 
The Company acknowledges that it has received an executed copy of the Indenture,
and that it is familiar with its provisions, and agrees to be bound to the
fullest extent permitted by law to all provisions thereof directly or indirectly
relating to it, and that, as the Company under this Agreement, it will take all
such actions as are required or contemplated of it under the Indenture to
preserve and protect the rights of the Trustee and of the Bondholders thereunder
and that it will not take or effect any action which would cause a default
thereunder or jeopardize such rights.  It is agreed by the Company and the
Authority that any redemption of Bonds prior to maturity shall be effected as
provided in the Indenture.


Section 9.14 Amendments to Law.
 
A reference herein to a statute or to a regulation issued by a governmental
authority includes the statute or regulation in force as of the date hereof,
together with all amendments and supplements thereto and any statute or
regulation substituted for such statute or regulation, unless the specific
language or the context of the reference herein clearly includes only the
statute or regulation in force as of the date hereof.  A reference herein to a
governmental authority, department, board, commission or other public body or to
a public officer includes an entity or officer which or who succeeds to
substantially the same functions as those performed by such public body or
officer as of the date hereof, unless the specific language or the context of
the reference herein clearly includes only such public body or public officer as
of the date hereof.


Section 9.15 Right to Cure Defaults Under Indenture.
 
With regard to any default under the Indenture concerning which notice is given
to the Authority and the Company under the provisions of the Indenture, the
Authority hereby grants the Company full authority for the account of the
Authority to perform any covenant or obligation alleged in said notice to
constitute such default, in the name and stead of the Authority with full power
to do any and all things and acts to the same extent that the Authority could do
and perform any such things and acts and with power of substitution.


Section 9.16 Application of New Jersey Contractual Liability Act.
 
Notwithstanding anything to the contrary contained herein, the foregoing is
subject to the limitations of the provisions of the New Jersey Contractual
Liability Act, N.J.S.A. 59:13-1 et seq. and the New Jersey Tort Claims Act,
N.J.S.A. 59:2-1, et seq.  While the New Jersey Contractual Liability Act,
N.J.S.A. 59:13-1, et seq. is not applicable by its terms to claims arising under
contracts with the Authority, the Company hereby agrees that such statute
(except N.J.S.A. 59:13-9) shall be applied to all claims arising against the
Authority under this Agreement.
 
 
 
46

--------------------------------------------------------------------------------

 
 
 
 
 


IN WITNESS WHEREOF, the Authority and the Company have caused this Agreement to
be executed in their respective corporate names and their respective corporate
seals to be hereunto affixed and attested by their duly authorized officers, all
as of the date first above written.




(SEAL)
NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY







Attest:
By: /s/ John J. Rosenfeld
 

John J. Rosenfeld
Director - Bonds and Incentives




By:   /s/ Gregory Ritz                                                   
Gregory Ritz
Assistant Secretary

(Signature Page - Loan Agreement)
 
 

PIVOTAL UTILITY HOLDINGS, INC.






By:  /s/ Andrew W.
Evans                                                               
Andrew W. Evans
Executive Vice President and
Chief Financial Officer



(Signature Page - Loan Agreement)
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


[Reserved]
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


REQUISITION NO. ____




TO:           The Bank of New York Mellon Trust Company, N.A., as Trustee under
the Indenture of Trust dated as of March 1, 2013 (the “Indenture”) between the
New Jersey Economic Development Authority and the Trustee.


This requisition, including the detailed disbursement schedule attached hereto
as Schedule A and made a part hereof, is made pursuant to Section 6.06 of the
Indenture.  Capitalized terms used in this requisition and not otherwise defined
herein shall have the meanings specified for them in the Indenture.


I, an Authorized Officer of Pivotal Utility Holdings, Inc. (the “Company”),
HEREBY CERTIFY that the Trustee is hereby authorized and directed to make
payment from the Project Account of the Project Fund as specified herein.


1a.           The name and address of Person(s) to whom payment is to be made:
See Schedule A.


1b.           The date on which such advance is requested is ________________.


2. The amount to be paid (which amount reflects a holdback in the Project Fund
until completion, as required by Section 6.06 of the Indenture):


Non Construction Amount
Requested:                                                      $___________
Construction Costs
Incurred:                                                                       $___________
Less Applicable
Holdback:                                                                           (____________)
Construction Amount Requested
Per General Contractor’s
Invoice:                                                                $___________


Total Amount
Requested:                                                                    
$___________


3.           Attached hereto is a summary statement setting forth, with respect
to each budget category of Costs of the Prior Project in question, the then
current estimate of Costs relating thereto and the total amount heretofore
disbursed with respect to such budget category (exclusive of the amount being
requisitioned hereby):


See Schedule A.


4.           The amount being requisitioned under this Requisition is due and
unpaid.
 
 
 
 
5.           The obligation to be paid under this Requisition was properly
incurred and is a proper charge against the Project Fund.


6.           Attached hereto are bills of sale for all personal property covered
by this Requisition and invoices representing any work completed.


7.           The Prior Project is being reconstructed on schedule, within budget
and in full compliance with all applicable approvals and that the amount
remaining in the Project Fund after the payment of this Requisition will be
sufficient to pay all remaining Costs of the Project in question.


8.           The work, material or other purchased items to which the payment
covered by this Requisition relates has been accomplished, delivered or
installed in a manner satisfactory to the Borrower and the amount to be paid
pursuant to this Requisition does not exceed the obligation on account of which
the payment is to be made.


9.           With respect to items covered by this Requisition, there are no
vendors’, mechanics’, or other liens, bailment leases and conditional sales
contracts which should be satisfied or discharged before the payments as
requisitioned herein are made, or which will not be discharged before the
payments requisitioned herein are made, or which will not be discharged by such
payment.


10.           The work remaining can be completed within the time set forth in
the construction schedule.


11.           Attached hereto are acknowledgements of payment and waivers of
lien from all persons supplying labor or materials for all lienable work done
and materials delivered through the date of the previous requisition, except to
the extent previously delivered.
 
12.           This Requisition (choose one) does/does not relate to the
rebuilding, replacement, repair or restoration of the Prior Project funded from
the proceeds of insurance or condemnation proceeds deposited into the Project
Fund pursuant to Section 7.07 of the Agreement.  If it does relate to such
rebuilding, replacement, repair or restoration of the Prior Project, the
Borrower has satisfied each of the requirements which are specified by such
Section.



2

 
 

This _______ day of ___________, 20____.




PIVOTAL UTILITY HOLDINGS, INC.






By:                                                                           
Company Representative




3 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
ADDENDUM TO CONSTRUCTION CONTRACT
 

A-1
 

 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
 
CONTRACTOR’S CERTIFICATE AND AGREEMENT
 

B-1
 

 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E
 
CONTRACTOR’S COMPLETION CERTIFICATE
 



B-1
 

 
 
 
 
 
 